Exhibit 10.7
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
CONTRACT NUMBER: 678650.
CONTRACT RELATING TO: PROVISION OF IT SERVICES TO BT
This CONTRACT is made this 29th day of March, 2007
BETWEEN
(1) BRITISH TELECOMMUNICATIONS PLC(registered in England and Wales under Company
Number: 1800000) whose registered office is 81 Newgate Street, London, EC1A 7AJ
(“BT”)
(2) Virtusa UK Limited (registered in England under Company Number 05640127
whose registered office is 1 Callaghan Square Cardiff CF10 5BT (“the Supplier”)
(referred together in the Contract as “the Parties”)
For the sum of L1 payable to it by BT, Supplier shall complete and deliver to BT
such work and/or equipment and/or services (as the case may be) as BT may order
from time to time within the Term in accordance with the Contract which
comprises this signed front sheet and the following appended documents:

     
1.
  DEFINITIONS
2.
  SCHEDULE 1: COE GENERIC REQUIREMENTS
3
  SCHEDULE 2: CONDITIONS OF CONTRACT
4
  SCHEDULE 3: MODEL CLAUSES FOR DATA PROTECTION
5
  SCHEDULE 4: BT SECURITY REQUIREMENTS AND POLICY
6
  SCHEDULE 5: NOT APPLICABLE
7
  SCHEDULE 6: IT SERVICES
8
  SCHEDULE 7: NOT APPLICABLE
9
  SCHEDULE 8: CHANGE CONTROL PROCESS
10
  SCHEDULE 9: CONFIDENTIALITY AGREEMENT
11
  SCHEDULE 10: GENERIC STANDARDS

and which, in the case of conflict, shall have precedence in the order listed
unless expressly stated otherwise in the Schedule.

                      SIGNED for and on behalf of SUPPLIER       SIGNED for and
on behalf of BT    
 
                   
SIGNATURE
/S/ KRIS CANEKERATNE         SIGNATURE   /S/ MERYL BUSHELL    
 
                    NAME KRIS CANEKERATNE       NAME MERYL BUSHELL    

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE

                                      POSITION             POSITION     CHIEF  
    IN COMPANY     DIRECTOR     IN COMPANY     PROCUREMENT OFFICER  
 
                               

INDEX

              PAGES  
DEFINITIONS
    2  
 
       
SCHEDULE 1- REQUIREMENTS
    6  
1. INTRODUCTION
    6  
2. DESCRIPTION AND SCOPE OF WORK
    6  
3. SUPPLY RELATIONSHIP-INTENTIONALLY DELETED
    6  
4. PLACE OF WORK
    6  
5. ORDER OF PRECEDENCE
    6  
 
       
SCHEDULE 2- CONDITIONS
    7  
1. TERM
    7  
2. ORDER OF PRECEDENCE
    7  
3. QUALITY OF SERVICES
    7  
4. QUALITY REQUIREMENTS
    7  
5. COMPLIANCE WITH LAWS AND REGULATIONS
    8  
6. ASSIGNMENT AND SUBCONTRACTING
    8  
7. SUPPLIER OBLIGATIONS
    9  
8. SERVICE LEVELS
    9  
9. CONTRACT PERSONNEL
    9  
10. INDUCTION AND TRAINING
    10  
11. KEY PERSONNEL
    10  
12. ACCESS, ASSISTANCE AND PROGRESS REPORTS
    10  
13. MISTAKES IN INFORMATION
    11  
14. BT ITEMS AND PROPERTY
    11  
15. FORCE MAJEURE
    12  
16. SOURCING WITH HUMAN DIGNITY
    13  
17. ENVIRONMENTAL IMPACT
    13  
18. ELECTRONIC TRADING
    14  
19. GROUP COMPANIES
    14  
20. BT RESTRUCTURING
    15  
21. REGULATORY MATTERS
    16  
22. EURO CONFORMANCE
    17  
23. CONFIDENTIALITY
    17  
24. BENCHMARKING
    19  
25. VARIATIONS
    19  
26. SUSPENSION OF WORK
    20  
27. WORK SITE AND SECURITY
    21  

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE

              PAGES  
28. RISK ASSESSMENT
    23  
29. BT SECURITY POLICY REQUIREMENTS
    23  
30. PROTECTION OF PERSONAL DATA
    24  
31. TRANSFER OF UNDERTAKINGS
    26  
32. TAX AND NATIONAL INSURANCE
    27  
33. INTELLECTUAL PROPERTY
    27  
34. ESCALATION
    30  
35. WARRANTY
    31  
36. TITLE AND RISK
    33  
37. RIGHT TO REJECT
    34  
38. EXPORT
    34  
39. DOCUMENTATION
    35  
40. DELIVERY
    35  
41. DEFAULT/LIQUIDATED DAMAGES
    35  
42. TOOLING
    36  
43. TERMINATION
    36  
44. TRANSITION
    39  
45. EXIT STRATEGY COOPERATION
    41  
46. INDEMITY
    42  
47. LIMITATION OF LIABILITY
    43  
48. INSURANCE
    43  
49. PUBLICITY
    44  
50. SOFTWARE
    44  
51. SOFTWARE LICENCE
    44  
52. ESCROW
    45  
53. NOTICES
    46  
54. PRICING
    46  
55. PAYMENT AND INVOICING
    46  
56. GENERAL
    46  
57. NON-ASSIGNMENT
    47  
58. OPERATIONAL GOVERNANCE
    47  
 
       
SCHEDULE 3 MODEL CLAUSES FOR DATA PROTECTION
    48  
1. DEFINITIONS
    49  
2. DETAILS OF THE TRANSFER
    49  
3. THIRD-PARTY BENEFICIARY CLAUSE
    49  
4. OBLIGATIONS OF THE DATA EXPORTER
    50  
5. OBLIGATIONS OF THE DATA IMPORTER
    51  
6. LIABILITY
    52  
7. MEDIATION AND JURISDICTION
    53  
8. COOPERATION WITH SUPERVISORY AUTHORITIES
    53  
9. GOVERNING LAW
    54  
10. VARIATION OF THE CONTRACT
    54  

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE

              PAGES  
11. OBLIGATION AFTER THE TERMINATION PERSONAL DATA PROCESSING SERVICES
    54  
 
       
SCHEDULE 3 APPENDIX A
    56  
 
       
SCHEDULE 3 APPENDIX B
    57  
 
       
SCHEDULE 4 THE BT SECURITY POLICY FOR SUPPLIER
    58  
1. DEFINITIONS
    58  
2. BT SECURITY REQUIREMENTS AND SUPPLIER’S OBLIGATIONS
    59  
3. ACCESS
    61  
4. SECURITY REVIEW
    61  
5. TERMINATION
    62  
6. RIGHTS AFTER TERMINATIONS
    62  
7. ACCESS TO SUPPLIER SYSTEMS
    62  
8. BUSINESS CONTINUITY
    65  
 
       
SCHEDULE 4 APPENDIX 1- BT SECURITY POLICY (SEE SEPARATE PDF FILE)
    68  
 
       
SCHEDULE 4 APPENDIX 2 - BT HUMAN RESOURCES RECRUITMENT POLICY
    69  
1. SUPPLIER’S SELECTION PROCESS
    69  
2. VETTING OF CONTRACT PERSONNEL
    69  
3. REFERENCING
    71  
4. QUALITY OF CONTRACT PERSONNEL
    72  
 
       
SCHEDULE 4 APPENDIX 2 - ANNEX 1 CRIMINAL DISCLOSURE DECLARATION
    73  
 
       
SCHEDULE 5 INTENTIONALLY LEFT BLANK
    74  
 
       
SCHEDULE 6- IT SERVICES
    75  
1. SCOPE OF WORK
    75  
2. ORDERING PROCESS
    75  
3. GENERIC CONTACT PERFORMANCE REQUIREMENTS
    76  
4. MANAGEMENT INFORMATION
    77  
5. HOURS OF SERVICE
    77  
6. THIRD PARTY SOFTWARE LICENCE
    77  
7. QUALITY REQUIREMENTS
    78  
8. PRICING AND PRICING ARRANGMENTS
    78  
9. NOT USED
    79  
10. PRICE SATISFACTION
    79  
11. INTENTIONALLY DELETED
    79  
12. CONTINUOUS IMPROVEMENT
    79  
13. EXIT TRANSITION CO-OPERATION
    80  

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE

              PAGES  
14. EXIT COSTS
    81  
15. ACCEPTANCE
    82  
 
       
SCHEDULE 6 APPENDIX 1 (PRICING)
    85  
1. IT SERVICES PRICING PRINCIPLES
    85  
2. PRICING MODELS
    92  
 
       
SCHEDULE 6- APPENDIX 2 WORK PACKAGE
    100  
1. DEFINITIONS
    100  
2. PROJECT BACKGROUND
    100  
3. DESCRIPTION AND SCOPE OF SERVICES
    100  
4. DELIVERABLES AND TRAINING AND DELIVERABLES
    102  
5. BT PROVIDED ITEMS
    102  
6. SUPPLIER PROVIDED EQUIPMENT
    102  
7. MAINTENANCE AND SUPPORT
    102  
8. BT SYSTEMS
    102  
9. NETWORK AND IT REQUIREMENTS
    103  
10. TIMETABLE
    103  
11. SITE
    103  
12. ACCEPTANCE
    104  
13. PERSONNEL
    104  
14. REPORTING
    104  
15. CHARGES
    105  
16. BT OBLIGATIONS
    105  
17. RISKS AND ASSUMPTIONS
    105  
18. QUALITY STANDARDS AND ASSURANCE, AND CODES OF PRACTICE
    105  
19. PERFORMANCE MEASUREMENT
    105  
20. ADDITIONAL
    105  
21. WORK PACKAGE PRICE
    105  
 
       
SCHEDULE 6- APPENDIX 2 WORK PACKAGE TEMPLATE-APPENDIX A
    106  
 
       
SCHEDULE 6- APPENDIX A, ANNEX 1
    108  
 
       
SCHEDULE 7- INTENTIONALLY LEFT BLANK
    108  
 
       
SCHEDULE 8- CHANGE CONTROL PROCEDURE
    111  
1. PRINCIPLES
    111  
2. PROCEDURES
    111  
 
       
SCHEDULE 9- CONFIDENTIALITY AGREEMENT
    113  
 
       
SCHEDULE 10- GENERIC STANDARDS
    114  

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE

              PAGES  
1. CONTACT RESPONSE
    114  
2. TABLE OF COMPLIANCE
    114  
3. EMBEDDED BT GENERIC STANDARD 11 FOR COMPLETION
    114  
4. BT GENERIC STANDARDS 13 AND 18 FOR ACCESS AND COMPLETION
    114  

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
DEFINITIONS
In the Contract, the following expressions, where used, shall have the meanings
respectively ascribed to them:
“ACCEPTANCE” means written acknowledgement by BT that Services, or part of them,
have been completed in accordance with the Specifications, subject to any
deficiencies stated in such acknowledgement. “Accept” and “Accepted” shall be
construed accordingly;
“ACCEPTANCE TEST” means formal testing conducted to determine if the Work
satisfies the criteria for Acceptance to enable BT to Accept the Work or any
part;
“BT” means British Telecommunications plc, its successors and assigns;
“BT’S COMMERCIAL CONTACT” means such person whose identity and contact details
may be notified to the Supplier’s Commercial Contact from time to time;
“BT DATA” or “BT’S DATA” means all data, information, addresses, telephone
numbers, text, drawings, diagrams, images or sound embodied in any electronic or
tangible medium, and ( i ) which are supplied or in respect of which access is
granted to the Supplier by BT pursuant to this Contract, or ( ii ) which the
Supplier is required to generate under this Contract, or ( iii ) which is
obtained by the Supplier on behalf of BT for the purposes of this Contract;
“BT GROUP COMPANY” means in relation to BT, a company which is a subsidiary or a
holding company of it, or any company which is a subsidiary of any such holding
company, ‘holding company’ and ‘subsidiary’ having the meanings ascribed to them
in section 736 Companies Act 1985 as amended;
“BT PROJECT MANAGER” means the BT operational representative the identity of who
to be advised as and when an order is placed through Work Package and/or
Purchase Order;
“BT SYSTEM” means any equipment, databases, software and any other material
owned and/or provided by the Customer which BT uses or interfaces with in order
to provide the Services;
“BT ITEMS” means all items provided by BT to the Supplier and all items held by
the Supplier which belong to BT in connection with this Contract;
“CHANGE CONTROL PROCEDURE” means the procedure under which the BT may make a
request for a change to the Contract, including a change to the Services, all as
described in Schedule 10;

Page 2 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
“CHARGES” means the sums payable for the Services as described in Schedule 12 of
this Contract and/or within each Work Package and/or Purchase Order;
“COMMENCEMENT DATE” means April 1st, 2007;
“CONTRACT” means this Contract including the schedules and appendices attached
to it;
“CONTRACT PERSONNEL” means the Supplier’s employees, subcontractors and agents
(and their employees, subcontractors and agents) engaged in the performance of
the Contract;
“CENTRES OF EXCELLENCE” means one of the domains to which the Services are
mapped into;
“CREATED INFORMATION” all Information generated in the course of or arising from
the performance of the Contract;
“CUSTOMER” means BT external customer and who receive the benefit of the
Services;
“DESIGN INFORMATION” means any Information provided by BT concerning the
purpose, manufacture, design or configuration of Services;
“EFFECTIVE DATE” means the commencement date of the applicable Work Package;
“EQUIPMENT” means all components, materials, plant, tools, test equipment,
documentation, firmware, Software, spares and parts and things comprised in
Services;
“EXTENDED TERM” means extension of the Initial Term on twelve (12) monthly
basis;
“FINANCIAL YEAR” means the period beginning April to the end of the following
March;
“FUNCTIONAL SPECIFICATION” — the Supplier’s functional specification for the
Software as supplied to BT or as published by the Supplier;
“INFORMATION” means information whether in tangible or any other form,
including, without limitation, specifications, reports, data, notes,
documentation, drawings, software, computer outputs, designs, circuit diagrams,
models, patterns, samples, inventions, (whether capable of being patented or
not) and know-how, and the media (if any) upon which such information is
supplied;

Page 3 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
“INITIAL TERM” means a period of five years, commencing on the Commencement
Date, or such longer period as provided by the Contract;
“INTELLECTUAL PROPERTY RIGHT(S)” means any patent, petty patent, trade marks,
service marks, trade names, copyright, database rights, design right, community
design right, semiconductor topography right, registered design, rights in
know-how, or any similar right in any part of the world and shall include any
applications for the registration of any patents or registered designs or
similar rights capable of registration in any part of the world;
“KEY PERFORMANCE INDICATORS” or “KPI’S” means the performance indicators which
BT shall use as a means of measuring and monitoring the performance of the
Supplier of this Contract, as may be amended by agreement in writing from time
to time;
“LIQUIDATED DAMAGES” means the liquidated damages payable to BT in the event of
a failure as set out in each Work Package or payment by BT of liquidated damages
under clause 1.7 of Schedule 6 of this Contract.
“OFF-SITE TESTS” means all tests, specified in the Contract to be carried out on
Services prior to delivery to the Site;
“OFFSHORE WORKING DAY” means 8 hours in any business day.;
“PURCHASE ORDER” means the order issued by BT to Supplier detailing the Charges,
the Equipment, the Services and any other relevant information being ordered by
BT and shall be deemed accepted when duly authorised and issued by BT under this
Contract;
“REPLACEMENT WORK” means re-allocation of the Work provided by the Supplier
under this Contract to BT or another supplier as notified by BT;
“SERVICES” means the service or where appropriate part of a service described in
this Contract and Schedule 5, 6 and 7 which include all Equipment, Information
and Work supplied to BT by Supplier;
“SERVICE LEVELS, SLAS, SERVICE LEVEL AGREEMENT” means the document attached to
the Contract in the Work Package defining the service levels applicable to the
Services;
“SITE” means location(s) or premise(s) specified by BT, upon which the Supplier
is to provide services, install and/or deliver Services or perform Work;
“SOFTWARE” means all computer programs including but not limited to all source
code and object code whether in machine readable, optically readable or any
other format comprised in Services and the media on which it is supplied;

Page 4 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
“SPECIFICATION” any specification of Services provided by BT, and agreed to by
the Supplier in each Work Package and/or Purchase Order under this contract.
“STATEMENT OF REQUIREMENTS” means the project plan document or statement of work
issued by BT to the Supplier, and agreed to in writing by Supplier, detailing
all of the responsibilities and deliverables by Supplier to BT;
“SUBCONTRACTOR” means any person, partnership or corporation with whom the
Supplier places a contract and/or an order for the supply of any equipment,
item, service or for any work in relation to the Contract, and “Subcontract”
shall be construed accordingly;
SUPPLIER’S BACKGROUND INFORMATION” means any Information owned or controlled by
the Supplier;
“SUPPLIER’S COMMERCIAL CONTACT” such person whose identity and contact details
may be notified to BT’s Commercial Contact from time to time;
“SUPPLIER’S EQUIPMENT” means all items except BT Items brought onto Site by the
Supplier in connection with, but not for incorporation in the Services, and
which have not been supplied by BT;
“SUPPLIER SYSTEM” means any equipment, databases, software and any other
material owned and/or provided by the Supplier which the Supplier uses or
interfaces with in order to provide the Services;
“SYSTEMS” means the combination of telecommunications and computer hardware,
computer software, computer peripherals and other items which the Supplier has
and/or may develop and/or supply hereunder in order to perform the Services
including the Supplier’s business organisation and processes;
“TERM” means both Initial Terms and Extended Term
“UK WORKING DAY” means between the hours of 08:00 and 18:00, Monday to Friday;
“WORK” means work the Contract requires to be undertaken for BT.
“WORK PACKAGE” means a request for Services, in the form attached hereto as
Schedule 6, issued by any BT Group Company to the Supplier pursuant to which the
Supplier is to provide Services to such BT Group Company in accordance with the
specifications set forth therein if accepted by the Supplier, such acceptance to
be evidenced by a signature of the authorised representative of the Supplier.

Page 5 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
SCHEDULE 1 — REQUIREMENTS
1. INTRODUCTION
1.1 This Contract governs the relationship between the Parties for the supply of
Services by the Supplier to BT. It is intended as a broad agreement between the
Parties under which BT shall procure Services from the Supplier. Each Work shall
be performed in accordance with BT’s COE Generic Requirements and the Conditions
of the Contract, including BT Generic Standards (hereinafter collectively
referred to as “Terms and Conditions”) and all the Schedules appended herein in
this Contract.
1.2 These Schedules shall be supplemented or varied to meet the requirements of
BT through agreed Statement of Requirements and authorised Work Packages and/or
Purchase Order.
2 DESCRIPTION AND SCOPE OF WORK
2.1 The Supplier shall provide the following provision of Services in the
Initial Term and Extended Term (as the case may be) in order to support the
range of BT products and services:
2.1.1 INTENTIONALLY LEFT BLANK.
2.1.2 A range of IT Services to BT, including, but not exclusively, all or some
of the IT Services listed below in Schedule 6 (“IT Services”).
2.1.3 INTENTIONALLY LEFT BLANK
2.1.4 INTENTIONALLY LEFT BLANK
2.2 Further particulars of the Services are described in Schedule 6 herein.
3 SUPPLY RELATIONSHIP-INTENTIONALLY DELETED
4 PLACE OF WORK
Work shall be undertaken at the BT and/or Customer site and/or Supplier’s Site/s
as required by BT and confirmed in the Work Package and/or Purchase Order.
5 ORDER OF PRECEDENCE
To the extent that the following documents form part of or apply to the
Contract, in the case of conflict they shall have the following order of
precedence:
1 signed Purchase Order or Work Package (as the case may be)

Page 6 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
2 the Contract

Page 7 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
SCHEDULE 2 — CONDITIONS OF CONTRACT
1 TERM
1.1 The Contract shall commence on the Commencement Date and shall remain in
force for the Term (“Initial Term”) unless extended or terminated in accordance
with its provisions.
1.2 BT shall have the option to extend the Term by a further period of twelve
(12) months each time, such option to be exercised by BT giving reasonable
period of written notice (“Extended Term”) to that effect to the Supplier’s
Commercial Contact on or before prior to the end of the initial Term or Extended
Term (as the case may be) effective upon the prior written consent of Supplier.
In the event the Contract is extended, BT reserves the right to contract on the
terms and conditions in this Contract and/or by mutual agreement agree with the
Supplier amended terms and conditions.
1.3 For the avoidance of doubt, BT shall be under no obligation to place any
orders and/or Work under the Contract.
2 ORDER OF PRECEDENCE
For the avoidance of doubt in the event of discrepancies or conflict between the
documents comprising this Contract, the terms of these documents shall prevail
in the order shown on the signed front sheet of the Contract.
3 QUALITY OF SERVICES
3.1 Services shall comply in all material respects with the:
(a) Specifications. The warranty for any deliverable produced by the Services
shall be as set forth in Section 35; and
(b) latest applicable issue from time to time of UK, European and International
Standards and other documents referred to in the Contract.
3.2 The Supplier shall co-operate in any quality assessment required by BT from
time to time and allow BT or its representatives access to its premises (and
those of any Subcontractor) for this purpose.
4 QUALITY REQUIREMENTS
4.1 The Supplier shall work to a Quality Management System that meets the
requirement of BS/ISO9000 or equivalent, such as CMMiL3 or above. A body
approved by any of the National Accreditation Councils must issue the
certificate, if applicable.

Page 8 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
4.2 The Supplier will carry out and be able to supply evidence of periodic
quality checks (at least quarterly) to ensure the consistency of delivery of the
Services, and the provision of management information as agreed.
4.3 If the Supplier, having had at the Commencement Date a Quality Management
System certified to comply with the requirements of BS/ISO9001 (EN 29001 or
other equivalent) by an accredited certification body, ceases to maintain the
certification, then the Supplier, for avoidance of doubt, shall be in breach of
the Contract. (This shall also apply to any sub-contractors that may be used).
4.4 Additionally, the Supplier shall consider steps to meet the requirements of
BS15000. Supplier shall provide a report of its current status regarding same.
5 COMPLIANCE WITH LAWS AND REGULATIONS
5.1 The Supplier and the Services shall comply with all relevant laws and
regulations from time to time, with any Site regulations that may be notified to
the Supplier, and with the latest applicable issue of ‘Working with BT
(Distribution Guidelines)’ available
at:http://www.selling2bt.bt.com/working/distribution/default.asp
5.2 The Supplier shall notify BT if it becomes aware of any non-compliance or
receives any allegation of non-compliance with any relevant laws and regulation
by any person in connection with the Services. Without prejudice to the
foregoing, the Supplier shall provide BT with such assistance as BT may
reasonably request to investigate any breach or suspected breach or correct any
breach of the relevant laws and regulations. The Supplier shall on BT’s request,
promptly take all reasonable action that is necessary and open to the Supplier
in order to minimise the impact of the breach and any suspected breach of the
relevant laws and regulations.
5.3 The Supplier shall provide to BT such information in such format as BT shall
from time to time reasonably require concerning the weight and material
composition of any packaging forming part of or accompanying Services.
6 ASSIGNMENT AND SUBCONTRACTING
6.1 The Supplier shall not assign or subcontract the whole or any part of the
Contract without BT’s prior written consent, which, if given, shall not affect
the Supplier’s obligations or liabilities under the Contract.
6.2 The Supplier shall allow BT or its nominated representative(s) access to its
Subcontractors for discussions in relation to the Contract provided

Page 9 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
that the Supplier is informed of the proposed agenda and the outcome of the
discussions.
7 SUPPLIER OBLIGATIONS
7.1 The Supplier shall perform the Services in accordance with the
Specifications in the Work Packages and all other applicable provisions of this
Contract. The warranty for any deliverable produced by the Services shall be as
set forth in Section 35.
7.2 The Supplier shall provide BT with a reasonable number of copies of any
promotional literature relating to the Services which the Supplier may produce
from time to time.
7.3 The Supplier shall give BT reasonable advance written notice of any change
in or modification of the Services or of the Suppliers intention to discontinue
any part of the Services.
7.4 Subject to Section 35 below, the Services when properly used will conform
and operate in all respects with the Statement of Requirements and the technical
and functional Specifications for the Warranty Period.
7.5 The Supplier shall not accept any request for procurement of Services from
BT employees without obtaining express consent from BT through duly authorised
and signed Work Package and/or Purchase Order.
8 SERVICE LEVELS
8.1 The Supplier shall ensure that the Services are performed substantially by
Contract Personnel of the Supplier.
8.2 The Supplier shall provide the Services in accordance with the Service
Levels in the individual Work Package and/or Purchase Order requirements, unless
otherwise agreed.
8.3 If at any time after the Effective Date of the individual Work and/or
Purchase Order requirements the Services are not supplied in accordance with the
Service Levels, the Supplier shall, without prejudice to BT’s other rights and
remedies make the necessary arrangements as agreed in the Individual work
Package.
8.4 The remedies provided in this Clause headed “Service Levels” are without
limitation to any other remedies BT or the Supplier may have under this Contract
or at common law or equity in connection with Service non compliance.

Page 10 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
9 CONTRACT PERSONNEL
9.1 The Supplier shall ensure that all Contract Personnel are competent,
appropriately qualified and meet with BT’s reasonable satisfaction.
9.2 The Supplier shall not (and shall ensure so far as possible that Contract
Personnel shall not) during the Term or during a period of six months
immediately after, either on its own behalf or on behalf of any other person,
firm, company or organisation directly or indirectly induce or seek to induce
any person, firm or company who at any time during the Term is or was a BT
customer or in the habit of dealing with BT, and with whom the Supplier has had
dealings because of or in connection with the performance of the Contract, to
remove his or its business from BT.
9.3 Neither Supplier nor BT shall directly or indirectly induce, encourage, or
seek to induce any employee of the other Party to leave such Party’s employment
during the Term or during a period of six months immediately after, either on
its own behalf or on behalf of any other person, firm, company or organisation.
9.4 A Party shall not be in breach of this provision if it recruits any of the
other Party’s employees pursuant to an advertisement or a recruitment campaign
not specifically targeted at the employees of the other Party.
10 INDUCTION AND TRAINING
The Supplier shall provide the necessary induction and introductory training
before new personnel are actively deployed on any Work to the reasonable
satisfaction of BT.
11 KEY PERSONNEL
11.1 The BT Project Manager may at the outset of or from time to time as agreed
in writing with the Supplier, during the currency of any project inform the
Supplier in writing of the names of any Contract Personnel BT considers are to
perform key roles in relation to the assignment (“Key Personnel”).
11.2 The Supplier shall not change or remove or permit the change or removal of
any Key Personnel without obtaining the prior written consent of the BT Project
Manager. This clause shall however not apply to a case of retirement,
resignation or termination of employment of any key personnel for whatever
reason by the Supplier.
11.3 The Supplier shall remove from any assignment such Contract Personnel as BT
may from time to time require forthwith upon written notice including
justification given by the BT Project Manager to the

Page 11 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
Supplier where BT in its sole discretion considers circumstances justify it, or
otherwise, in any case:
(a) upon the expiry of at least one week’s written notice given by the BT
Project Manager to the Supplier during the first eight weeks of any relevant
assignment; or
(b) upon the expiry of at least four weeks’ written notice thereafter.
12 ACCESS, ASSISTANCE AND PROGRESS REPORTS
12.1 The Supplier shall:
(a) give to BT (or any person authorised by BT) such access at all reasonable
times to the Supplier’s and any Subcontractor’s premises as BT may require from
time to time to assess the progress of the Contract;
(b) provide such reports to BT and attend such meetings on the performance of
the Contract as may be reasonably required by BT; and
(c) nominate a representative, familiar with all relevant aspects of the
Contract, to attend all such meetings.
12.2 The Supplier shall maintain full and accurate records (“the Records”) of
all the Services performed in connection with this Contract. The Supplier shall
retain the Records for a period of six years after termination or expiry of the
Contract. Records shall pertain to areas including, but not limited to,
Corporate Tax, VAT, employment, source codes, invoices etc.
12.3 The Supplier shall grant to BT, any auditors (internal or external as
appointed by BT) and/or their respective authorised agents the right of access
to the Records and/or any Site and/or the Materials and/or the Systems and all
supporting documentation and shall provide all reasonable assistance at all
times during the Term of this Contract and for any reasonable period thereafter
for the purposes of carrying out an audit of the Supplier’s compliance with this
Contract including but not limited to all activities, charges, performance,
security and integrity in connection therewith. Provided that such audit shall
(i) occur at BT’s cost and expense and only on reasonable prior written notice
to Supplier, (ii) be subject to confidentiality provisions herein (iii) be
limited to BT’s records and related contracts and used solely to determine
Supplier’s compliance with this Agreement. For the avoidance of doubt, Supplier
shall not be obligated to disclose any information of any kind related directly
or indirectly to any other client of Supplier or any other information subject
to a confidentiality agreement.

Page 12 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
13 MISTAKES IN INFORMATION
13.1 The Supplier shall inform BT in writing of any mistakes in Design
Information within a reasonable time of receiving it.
14 BT ITEMS AND PROPERTY
14.1 All BT Items shall remain the property of BT and the Supplier shall:
(a) return them to BT upon completion or termination of the Contract or earlier
reasonable request by BT;
(b) keep them securely and good condition, segregated and clearly marked as BT
property; and
(c) be fully liable for any loss of or damage to them.
14.2 Upon receipt of any BT Items, the Supplier shall satisfy itself that they
are adequate for the purpose for which they are being provided, and within
14 days of receipt shall notify BT of any defects or deficiencies.
14.3 The Supplier shall not, without the prior written consent of BT, use BT
Items for any purpose other than as necessary for the performance of the
Contract, or allow any third party to use, take possession of, or have any
rights or lien over BT Items.
14.2 The Supplier shall not have, and shall ensure that Subcontractors shall not
have, a lien on BT Items for any sum due. The Supplier shall take all reasonable
steps to ensure the title of BT and the exclusion of such lien are brought to
the notice of all Contract Personnel dealing with any BT Items.
14.4 If there is any threatened seizure of any BT Items, or if the Supplier (or
any Subcontractors in possession of such BT Items) goes into receivership,
administration or liquidation (or the equivalent of any of these) the Supplier
shall:

Page 13 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
(a) notify BT immediately;
(b) draw to the attention of the relevant official that BT Items belong to BT
and do not form part of the Supplier’s assets; and
(c) allow BT to enter the Supplier’s premises or those of any Contract Personnel
where BT Items are stored and take possession of them.
15 FORCE MAJEURE
15.1 Neither party shall be liable to the other party for any delay in the
performance of the Contract directly caused by any force majeure event beyond
its reasonable control (“the Delay Period”) provided such party shall have first
given the other party written notice within seven days after becoming aware that
such delay was likely to occur.
15.2 If the Supplier is so delayed, and the Delay Period exceeds 14 days, BT
shall have the option by written notice to the Supplier to terminate the
Contract immediately in whole or in part and have no liability for the whole or
part so terminated.
15.3 For the avoidance of doubt, the provisions of this Condition shall not
affect any right to terminate the Contract under the Condition headed
“Termination”.
16 SOURCING WITH HUMAN DIGNITY
The following expressions are used in this Condition:
“GS18” — the BT Sourcing with Human Dignity Generic Standard and Principles of
Implementation at the Website.
“Response” — a response to the GS18 questionnaire at the Website; and
“Website” — the website at
http://www.selling2bt.com/working/humandignity/default.asp
The Supplier shall:
(a) aspire to GS18 standards with a view to the Supplier and Contract Personnel
achieving them;
(b) if requested by BT, provide BT with a full Response within two months of the
date of the request;
(c) promptly submit to BT a revised Response upon any material change in the
previous Response at any time during the Term;

Page 14 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
(d) where required work with BT towards the achievement of the GS18 standards
(and use its reasonable endeavours to ensure all Contract Personnel will so work
with BT and the Supplier); and
(d) co-operate with BT and permit BT and its authorised representatives on
reasonable notice access to the Supplier’s premises and records in order to
assess compliance with this provision and the level of achievement of GS18 (and
use its reasonable endeavours to ensure BT has similar rights in relation to
Contract Personnel co-operation, premises and records).
17 ENVIRONMENTAL IMPACT
The following expressions are used in this Condition:
“Response” — a response to the GS13 questionnaire (version 9) at the Website.
“Website” — the website at https://secure.selling2bt.bt.com/ext/html/gs13/
The Supplier shall:
(a) if requested by BT, provide BT with a full Response within two months of the
date of the request;
(b) promptly submit to BT a revised Response upon any material change in the
previous Response at any time during the Term; and
(c) when BT identifies areas that require environmental improvement within the
bounds of this contract requirement, the Supplier shall work with BT towards
achieving continuous improvement in such areas.
18 ELECTRONIC TRADING
18.1 BT shall send and the Supplier shall accept orders under the Contract only,
subject to paragraph 3 of this Condition, by secure e-mail.
The Supplier shall:

Page 15 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
(a) provide a functional SMTP e-mail account for the receipt of orders;

  (b)   ensure its respective e-mail client conforms to S/MIME and other general
e-mail standards;     (c)   provide to BT a Class 2 digital certificate for the
encryption of e-mails to it, such certificate being issued by a reputable
certification provider and complying the requirements of the Electronic
Communication Bill section 7; and

(d) use all reasonable commercial efforts to maintain efficient secure e-mail
transmission and reception at all times.
18.2 If, despite having used all reasonable commercial efforts, either Party is
unable to transmit or receive secure e-mails in accordance with this Condition,
it shall promptly inform the other Party, whereupon, for the duration of such
inability, BT shall submit orders to the Supplier conventionally.
19 GROUP COMPANIES
19.1 For the purposes of this Condition, “BT Group Company” shall mean any
company from time to time in the same group (as defined by s.53 Companies Act
1989) as BT.
19.2 At the joint request of BT and any BT Group Company, the Supplier shall
fulfil any order received by such BT Group Company during the Term for Services
the same as or substantially similar to the Services. Such fulfilment shall be
on the same terms and conditions (mutatis mutandis) (excluding this Condition)
and at the same or, at the Supplier’s discretion, lower price(s) as are set out
in the Contract.
19.3 BT shall have no liability to the Supplier for or in connection with any
order placed by any BT Group Company nor shall BT have its rights under the
Contract prejudiced by the acts or omissions of any BT Group Company.
19.4 Notwithstanding anything to the contrary in the Contract, BT shall have the
right to disclose to any BT Group Company on a confidential basis all relevant
Information in respect of the Contract.
20 BT RESTRUCTURING
20.1 For the purpose of this Condition:
“BT Affiliate” means a company in which BT owns from time to time, directly or
indirectly, at least 20% of the voting share capital.
“Nominee” means any:

Page 16 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
(a) company in the BT Group of companies from time to time;
(b) BT Affiliate;
(c) unaffiliated new company that may be formed by BT pursuant to a corporate
reorganisation/restructuring, including any company in the same Group as such
new company; or
(d) third party which by purchase, lease, outsourcing agreement or otherwise,
assumes the operation, administration and/or management of any substantial
portion of the business of BT affected by the Contract.
20.2 At BT’s written request, the Supplier agrees to the novation of the
Contract (“Novation”) from BT to any Nominee as may be nominated by BT (“the
Transferee”).
20.3 The Supplier and BT shall promptly do all acts and things necessary to
effect the Novation, including the signing of a novation agreement, in such form
as BT shall reasonably require, which agreement shall effect, without
limitation:
(a) an assumption by the Transferee of all rights, obligations and liabilities
of BT under the Contract (including rights, licences, obligations and
liabilities that are accrued or expressed to be non-transferable, personal or
otherwise but excluding the right to novate as conferred by this Condition); and
(b) a release by the Supplier of BT from all obligations and liabilities
(including accrued obligations and liabilities) of BT under the Contract
20.4 Following the Novation, nothing in the Contract (including, without
limitation, any software licences) shall prevent the Transferee as a contractor
to BT from using the Services to provide BT with goods and/or services.
20.5 At BT’s written request, the Supplier agrees to the replication of the
Contract for any Nominee nominated by BT, so creating one or more additional
agreements, each between the Supplier and such Nominee and each identified by
its own contract number, but containing the terms and conditions of the Contract
(mutatis mutandis) including, without limitation, the same or lower prices, but
excluding the right to replicate as conferred by this Condition. BT shall
provide copies of the replicated agreement(s) for execution by the Supplier and
shall procure their execution by the relevant Nominee(s).
20.6 If the Contract includes a commitment to purchase a stated or determinable
quantity of goods, services or rights, or prices that vary

Page 17 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
based on the quantities purchased, the total purchases by BT and/or the Nominees
under the Contract and/or the replicated agreements will be aggregated in
determining the quantity or prices.
20.7 Notwithstanding anything to the contrary in the Contract, BT shall have the
right to disclose to any Nominee on a confidential basis all relevant
information regarding the Contract.
21 REGULATORY MATTERS
21.1 The Supplier shall comply with all Regulatory Matters (including, without
limitation, any actions that BT may require in accordance with any formal or
informal undertaking given in response to, or with the object of avoiding being
made, any orders, provisional orders, determinations, directions, decisions or
interventions by a relevant regulatory authority) that are notified to the
Supplier Regulatory Contact from time to time by the BT Regulatory Contact in so
far as they relate to the performance of the Contract by the Supplier.
21.2 The Supplier shall ensure that it and Contract Personnel undertake and
comply with such training and guidance as the BT Regulatory Contact may provide
or specify from time to time in relation to Regulatory Matters.
21.3 The Supplier shall promptly provide such information to BT as shall be
necessary for BT to respond fully and to the timescale required to any request
or requirement for information from a government or any regulatory body, to the
extent that such information relates to the performance of the Contract by the
Supplier.
21.4 BT shall reimburse the Supplier for all costs and expenses incurred by it
in the performance of its obligations under Paragraphs 2 and/or 3 and/or 4 of
this Condition to the extent that such costs and expenses:
(a) would not have been incurred by the Supplier but for this Condition;
(b) are incurred solely, necessarily and exclusively in relation to such
obligations;
(c) are reasonable;
(d) are validated to BT’s reasonable satisfaction;
(e) are not provided for under another term of the Contract; and
(f) do not result from acts or omissions of the Supplier which contravene or
conflict with any Regulatory Matters previously notified to the Supplier by the
BT Regulatory Contact.

Page 18 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
21.5 The Supplier shall permit BT and/or its authorised agents such access to
the Supplier’s premises and such access to and copies of its Information (and to
and of those of any Contract Personnel) as is reasonable for BT to assess and/or
validate the Supplier’s performance of its obligations and/or its costs and
expenses under or in relation to this Condition.
22 EURO CONFORMANCE
22.1 For the purpose of this Condition, “Financial Services” means those
Services that process financial information.
22.2 The Supplier warrants that all Financial Services, in processing Financial
Information, comply with:
(a) all laws and regulations applicable to all relevant currencies (including,
without limitation, EC Regulations 1103/97 and 974/98); and
(b) if the UK becomes a “participating Member State” (as defined in EC
Regulation 1103/97), all laws and regulations then applicable to sterling and/or
to the euro (“Euro Conformance”).
22.3 Notwithstanding anything to the contrary in the Contract, and without
prejudice to any of BT’s other rights and remedies, BT shall not be obliged to
accept nor to pay for financial Services if the Supplier is unable to
demonstrate their Euro Conformance to BT’s reasonable satisfaction.
23 CONFIDENTIALITY
23.1 Subject to the Condition headed “Intellectual Property”, either party
receiving Information (“the Recipient”) from the other shall not without the
other’s prior written consent use such Information except for Contract purposes
or disclose such Information to any person other than BT’s employees, agents and
contractors or Contract Personnel who have a need to know and who are bound by
equivalent obligations of confidentiality. Any breach of such obligations by
Contract Personnel or BT’s employees, agents or contractors (as the case may be)
shall be deemed to be a breach by the Supplier or BT respectively.
23.2 Paragraph 1 of this Condition shall not apply to Information that is:

Page 19 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
(a) published except by a breach of the Contract; or
(b) lawfully known to the Recipient at the time of disclosure and is not subject
to any obligations of confidentiality; or
(c) lawfully disclosed to the Recipient by a third party without any obligations
of confidentiality; or
(d) replicated by development independently carried out by or for the Recipient
by an employee or other person without access to or knowledge of the
Information.
Notwithstanding the foregoing, either Party may disclose, only with the prior
written consent of the other party, not to be unreasonably withheld, such terms
as are required to be disclosed under strictures of confidentiality for fund
raising or financing efforts to investors and lenders and bona fide potential
investors and lenders (except no consent is needed to provide to a party’s
auditors or attorneys) provided, however, that the receiving parties are bound
by confidentiality terms no less restrictive than the terms set forth herein. In
addition, the Agreement and terms hereof may be disclosed as otherwise but only
to the extent required pursuant to applicable law, regulation or stock market or
stock exchange rule; provided that, to the extent practicable, a Party proposing
to make such a disclosure as required by law, rule or regulation shall inform
the other Party a reasonable time prior to such required disclosure, shall
provide the other Party with a copy of the text of such proposed disclosure
sufficiently in advance of the proposed disclosure to afford such other Party a
reasonable opportunity to review and comment upon the proposed disclosure
(including, if applicable, the redacted version of this Agreement) and shall
reasonably consider, consistent with applicable law, rule and regulation
(including interpretations thereof), the requests of the other Party regarding
confidential treatment for such disclosure.
23.3 The Supplier shall not publicise the Contract without BT’s prior written
consent and shall ensure that any subcontractor is bound by similar
confidentiality terms to those in this Condition.
23.4 Either party that has during the course of the Contract received
Information in a recorded form from the other (or has recorded received
Information) shall return or destroy (at the option of the disclosing party)
such records upon:

Page 20 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
(a) expiry or termination of the Contract; or
(b) upon earlier request
unless such records are part of the Services.
23.5 This Condition shall survive the Contract.
24 BENCHMARKING
The Supplier shall:
(a) undertake its own benchmarking exercises annually at a date to be agreed
upon by the Parties;
(b) undertake such further regular benchmarking exercises as may be required by
BT from time to time, having first agreed with BT the related processes and
comparable suppliers;
(c) promptly provide written reports to BT on such exercises with an audit
trail;
(d) provide evidence to BT that the quality, price and delivery of Services is
world class;
(e) permit BT’s authorised representatives access to the Supplier’s premises and
to its records to inspect and verify such exercises, evidence and reports and/or
to allow BT to conduct its own benchmarking exercises, provided that such
benchmarking exercises shall (i) occur at BT’s cost and expense and only on
reasonable prior written notice to Supplier, (ii) be subject to confidentiality
provisions herein (iii) be limited to BT’s records and related contracts and
used solely to determine Supplier’s compliance with this Agreement. For the
avoidance of doubt, Supplier shall not be obligated to disclose any information
of any kind related directly or indirectly to any other client of Supplier or
any other information subject to a confidentiality agreements; and
(f) fully co-operate with BT during any benchmarking exercise undertaken by BT.
The Supplier’s obligations under this Condition shall be performed at the
Supplier’s cost and expense, except as stated in 24 (e).
25 VARIATIONS
25.1 BT shall have the right from time to time during Term by written notice to
require the Supplier to alter, amend, add to or otherwise vary any part of the
Services (“Variation”) and the Supplier shall carry out such

Page 21 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
Variation as agreed in writing by Supplier which agreement shall not be
unreasonably withheld. No Variation required by BT shall render the Contract
null and void.
25.2 The price(s) payable by BT for Services subject to the Variation shall be
increased or decreased by a fair and reasonable amount and any dependent
contractual time-scales shall be adjusted by a fair and reasonable amount. The
Supplier shall satisfy BT of the reasonableness of any change in prices and/or
time-scales and undertakes:
(a) to afford facilities to BT’s nominated representative to visit the
Supplier’s premises for the purpose of examining the process involved in the
execution of the Variation and estimating or ascertaining the cost of executing
it; and,
(b) to provide BT with such particulars of costings in connection with the
Variation as may be required by BT and to permit them to be verified by a
representative of BT through inspection of its books, accounts and other
documents and records, provided that such inspection shall (i) occur at BT’s
cost and expense and only on reasonable prior written notice to Supplier,
(ii) be subject to confidentiality provisions herein (iii) be limited to BT’s
records and related contracts and used solely to determine Supplier’s compliance
with this Agreement. For the avoidance of doubt, Supplier shall not be obligated
to disclose any information of any kind related directly or indirectly to any
other client of Supplier or any other information subject to a confidentiality
agreements
25.3 No Variation shall be carried out unless requested in writing by BT’s
Commercial Contact or requested by Supplier but agreed to by BT’s Commercial
Contact in writing. Any Variation carried out other than in accordance with this
Condition shall be the sole responsibility of the Supplier and shall not result
in any increase in the price(s) payable by BT or in any variation in
time-scales.
26 SUSPENSION OF WORK
26.1 BT may suspend Work at any time and will pay to the Supplier all reasonable
resulting expenses incurred by the Supplier (other than those arising from the
Suppliers own default) provided that;
(a) no payment shall be made for any period of suspension, prevention or delay
of less than 2 consecutive days; and
(b) the Supplier has within 10 days after the event giving rise to the claim,
given written notice to BT of its intention to make such a claim; and

Page 22 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
(c) the Supplier makes such claim giving full details of each item claimed and
the reason for such cost within 30 days after the event giving rise to the
claim.
26.2 The Supplier may suspend Work if BT fails, neglects or refuses to conform
with the following provisions in the Contract:
a) Non-Solicitation in Condition 9.3
b) Payment Obligation in Condition 55
c) Confidentiality in Condition 23
and BT will pay to the Supplier all reasonable resulting costs and expenses
incurred by the Supplier (other than those arising from the Supplier’s own
default). Notwithstanding the above the Supplier shall promptly notify BT’s
Commercial Contact in the event the Supplier finds BT not in conformance with a,
b, or c above. Both Parties shall invoke the escalation procedure in accordance
with the heading “Escalation” to resolve the non-conformance within 10 days.
Where the non-conformance is not resolved within 10 days through the escalation
procedure, the Supplier may suspend Work in relation to the Work Package as
provided above.
27 WORK SITE AND SECURITY
27.1 The Supplier shall be deemed to have examined the Site and BT shall not be
liable for any claim from the Supplier in relation to its misinterpretation of
any Site-related matter, or any other matter in respect of which the Supplier
could reasonably have satisfied itself by a visit to the Site, reference to BT
or otherwise.
27.2 The Supplier shall before the commencement of any relevant Work inform BT
of the number of employees to be brought onto the Site.
27.3 The Supplier shall designate one or more competent representatives to
supervise the carrying out of the Work on the Site (the “Supplier’s
Representative”), whose names shall be notified to BT in writing, and who shall
be present on the Site continuously between 0800 and 1800 Monday to Friday
excluding all relevant UK public holidays (“the Working Hours”). Any orders or
instructions BT gives to the Supplier’s Representative shall be deemed to have
been given to the Supplier.
27.4 Where Work is to be carried out on a BT Site, BT shall wherever possible
and reasonable provide such facilities during Working Hours or such reasonable
working hours as may be applicable to each Site as are agreed between BT and the
Supplier. The Supplier shall satisfy BT

Page 23 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
that the power arrangements meet any safety provisions as may be applicable to
the Site. Any statement of satisfaction by or on behalf of BT shall be without
prejudice to the obligations and liabilities of the Supplier.
27.5 The Supplier shall give at least 7 days written notice to BT of the dates
and times on which it proposes to deliver any Services or Supplier’s Equipment
to the Site and shall upon despatch of Services or Supplier’s Equipment to Site
notify BT of their details in writing.
27.6 No Services or Supplier’s Equipment shall be removed from any Site without
BT’s written consent and, if given, the Supplier shall provide a receipt to BT
or BT’s site representative listing full details of the Services or Supplier’s
Equipment removed. The Supplier shall ensure that no BT Items, facilities or
materials are used or removed from any Site without BT’s written consent and
shall immediately notify BT of any known or suspected breach of security and
give BT full co-operation in any investigation.
27.7 The Supplier shall remove Supplier’s Equipment and any defective Services
leaving the Site clean and in good condition, either:
(a) immediately before submitting Services for Acceptance; or
(b) at any time before Acceptance, subject to 20 days written notice from BT.
27.8 The Supplier shall hand to BT any existing BT Items or materials recovered
as a result of the Work if they are not to be used to meet the requirements of
the Contract or deliver them to such place as directed by BT.
27.9 If the Supplier fails to remove Supplier’s Equipment from Site as specified
above, then BT may remove it at the Supplier’s risk and expense.
27.10 The Supplier shall ensure that Contract Personnel comply with all
security, safety and works regulations and such other local instructions as may
be notified by BT or BT’s customer whilst on any Site.
27.11 BT may remove from and refuse entry and re-admission to a Site any person
who is, in the reasonable opinion of BT, not complying with the requirements of
this Condition or not a fit person to be allowed on Site.
27.12 BT may at its discretion, search any Contract Personnel or their vehicles
or equipment upon any BT Site or upon entry to and departure from any Site. The
Supplier shall use its best endeavours to ensure that Contract Personnel are
aware of and comply with these requirements and that no Contract Personnel
unwilling to so comply will be employed on any Site.

Page 24 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
27.13 The Supplier shall (and shall ensure Contract Personnel shall):
(a) access only those parts of Sites strictly necessary for the purposes of the
Contract; and
(b) comply with the BT Security Access Policy set out at:
http://www.selling2bt.com/working/third_party_access/default.asp ; and
(c) use any equipment or lines provided by BT only for the purposes of the
Contract, and, in particular shall not use BT equipment or lines for personal
use.
27.14 The Supplier shall undertake a risk assessment and use appropriate
physical and electronic security measures to use all reasonable endeavours to
safeguard any BT Items against loss or theft. BT shall have the right to examine
such arrangements and associated security procedures and to inspect all BT Items
being held by or on behalf of the Supplier, and the Supplier shall use such
additional reasonable security measures as BT shall from time to time require.
27.15 The Supplier shall supply on request details (name, address, date of
birth) of any Contract Personnel who might have access to a Site.
27.16 BT may examine any Information relating to the handling, processing,
transportation and storage of information or property of or supplied by BT and
held by the Supplier under the Contract, which Information shall be kept by the
Supplier for at least one year after the termination or expiry of the Contract.
27.17 BT shall not be responsible for safeguarding any property or money of
Contract Personnel.
28 RISK ASSESSMENT
28.1 The Supplier shall provide a Risk Register for each Work Package/ project,
which will form part of any subsequent contractual commitment.
28.2 The register shall as a minimum identify the risk, likely impact,
probability evaluation and mitigation actions that will be taken to reduce the
risk.
28.3 The register shall also identify any specific Supplier responsibility
exclusions, which will vary dependent on the type of service provided.

Page 25 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
29 BT SECURITY POLICY REQUIREMENTS
29.1 The Supplier shall comply with the requirements of BT’s security
requirements, as defined in BT Security Policy in Schedule 4 herein.
29.2 The Supplier shall not have or be permitted access to interconnection with
BT Systems and access to BT Information (“Access”) other than for the Purposes
(as defined in Schedule 4) in accordance with the Contract.
29.3 BT allows (so far as it can and is able to do so) the Supplier, while the
Supplier is Authorised (as defined in Schedule 4) Access solely for the Purposes
as defined in Schedule 4.
29.4 The Supplier shall take all reasonable steps to prevent unauthorised
Access.
29.5 The Supplier shall provide BT with a generic risk management statement (in
terms of risk management strategy and contingency plans) in connection with any
services provided remotely from BT site, either in the UK or Offshore, to ensure
continuity of service in the event of natural disaster, terrorist attack, war or
similar.
29.6 In the event of conflict between this Condition and Schedule 4 in this
Contract, the terms of Schedule 4 shall prevail.
29.7 This Condition shall survive the Contract.
30 PROTECTION OF PERSONAL DATA
30.1 Other than at BT’s request, where required to provide the Services, or
where required by law the Supplier shall not disclose or allow access to any
personal data as defined in the Data Protection Act 1998 (the “Data Protection
Act”) relating to the Services (“BT Personal Data”) whether provided or acquired
by the Supplier during the course of the negotiations leading to or on the
execution and during the Term of this Contract, other than to a person placed by
the Supplier under a like obligation who is employed or engaged by the Supplier
or within the control of the Supplier in the performance of the Contract.
30.2 The Supplier shall store or process BT Personal Data only at sites and in a
manner specifically advised to BT in writing in advance and only in accordance
with the Data Protection Act. BT shall have the right to reasonably object to
such storage or processing at any time in which case the Supplier shall store or
process data only at sites or in a manner expressly agreed with BT.
30.3 The Supplier shall not use BT Personal Data for any purpose other than the
performance of the Services and shall return any BT Personal

Page 26 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
Data to BT immediately upon request at any time providing such return does not
prevent the Supplier from fulfilling its obligations under this Contract. Upon
expiry or termination of this Contract for whatever reason, the Supplier shall
return to BT or at BT’s option destroy (and certify that it has destroyed) all
BT Personal Data.
30.4 The Parties acknowledge that, in respect of all BT Personal Data controlled
by BT and processed by the Supplier for the purpose of the provision of Services
under this Contract BT alone shall determine the purposes for which and the
manner in which such BT Personal Data will be processed (as defined in the Data
Protection Act) by the Supplier.
30.5 Where, in connection with this Contract, the Supplier processes BT Personal
Data on behalf of BT as a data processor, the Supplier shall:
(a) process BT Personal Data only on instructions of BT and to the extent
necessary for the performance of this Contract;
(b) not disclose BT Personal Data to any person except as required or permitted
by this Contract or with BT’s written consent; and
(c) implement appropriate technical and organisational measures to protect those
personal data against accidental or unlawful destruction or accidental loss,
alteration, unauthorised disclosure or access, and against all other unlawful
forms of processing.
(d) Subject to the indemnification processes and terms set forth in
Section 33.11, 33.12 and 46.1 hereto, the Supplier shall at its own expense
defend, indemnify and hold harmless BT against all third party actions, claims,
demands and proceedings and all damages, costs and expenses incurred in
connection therewith made or brought against BT by any person in respect of any
loss or damages to that person relating to the misuse of the personal data of
that person by the Supplier, its officers, contractors, sub-contractors, agents,
servants, or employees or other person within its control.
30.6 The Supplier shall, with regard to personal data:
(a) comply and ensure that all its employees, agents and sub-contractors comply
with all relevant provisions of any BT codes of practice (mutatis mutandis)
notified to the Supplier from time to time, the Computer Misuse Act 1990 and the
Data Protection Act; and
(b) keep and ensure all its employees, agents and Sub-Contractors keep all
Information secure and confidential, act only on BT’s instructions with respect
to it, and comply with such further

Page 27 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
reasonable requirements from time to time of BT for the security of it; and
(c) prior to any transfer of personal data, enter into or procure that the
Sub-contractor delivering the Services will enter into contracts for the
transfer of personal data, which in respect of the European Economic Area (the
“EEA”) shall be on the basis of the Model Contract Terms as issued by the
European Commission pursuant to the Data Protection Directives or such other
data protection model contract terms as may be agreed between the Parties from
time to time and in respect of countries outside the EEA on terms consistent
with the legal requirements of such countries.
30.7 Where, in connection with this Contract, the Supplier processes BT Personal
Data on behalf of BT as a data processor, the Supplier shall without delay
execute Model Clauses in Schedule 3 for each and every Work Package and/or
Purchase Order.
30.8 Other than as provided in this Clause 30, the Supplier agrees not to export
any personal data outside the EEA without BT’s prior written consent.
31 TRANSFER OF UNDERTAKINGS
31.1 Within 7 days following a written request by BT at any time, the Supplier
shall, at its own expense, provide in writing to BT or to such third parties as
BT may direct, all Information concerning:
(a) any actual, threatened or potential litigation by or in relation to its
employees;
(b) its employees’ terms and conditions of employment; and
(c) such other Information as BT considers necessary to ensure compliance with
the Transfer of Undertakings (Protection of Employment) Regulations or any
similar or related legislation (“TUPE”) following the termination or expiry of
the Contract in relation to the provision of services the same as or similar to
services comprised in the Services (“Similar Services”).
31.2 The Supplier warrants that all Information supplied under Paragraph 1 of
this Condition is complete and correct.
31.3 The Supplier indemnifies:
(a) BT (without prejudice to any other right of BT); and

Page 28 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
(b) at BT’s request, any subsequent contractor to BT providing Similar Services
against all liability arising as a result of the operation of TUPE or otherwise
in relation to the acts or omissions of the Supplier with respect to its
employees during the Term, subject to the indemnification processes and terms
set forth in Section 33.11, 33.12 and 46.1.
31.4 The Supplier shall use its reasonable endeavours to ensure that the
composition of its workforce is not altered so as to affect materially the
application of TUPE or the extent of such application.
31.5 The provisions of this Condition shall survive the expiry or termination of
the Contract, and their existence, or BT’s exercise of any rights under them,
shall not constitute or imply any admission by BT that TUPE is applicable or
not.
32 TAX AND NATIONAL INSURANCE
The Supplier shall make all appropriate PAYE deductions for tax and National
Insurance contributions from the remuneration it pays its personnel (none of
whom shall be employees of BT) and the Supplier indemnifies BT in respect of any
claims that may be made by the relevant authorities against BT in respect of tax
demands or National Insurance or similar contributions relating to the
Supplier’s personnel or, where the Supplier is a partnership, relating to any
partner in the Supplier.
33 INTELLECTUAL PROPERTY
33.1 In this Condition, “New Information” means all Information generated in the
course of or arising from the performance of the Contract.
33.2 BT shall exclusively own the New Information and all Intellectual Property
Rights in it. Whenever the Supplier becomes aware of any invention or design
comprised in the New Information as may reasonably be thought patentable or
registrable the Supplier shall provide sufficient information to BT’s Commercial
Contact (or such other person or address as BT may notify) to enable BT both to
ascertain its technical and commercial significance, and, if required by BT, to
apply for Intellectual Property Right protection.
33.3 The Supplier assigns to BT the copyright, design right and any other
Intellectual Property Right in the New Information which shall vest in BT
absolutely as and when such copyright, design right or other right comes into
existence. All documentation or other items or media consisting of or containing
New Information shall belong to BT. The Supplier shall mark each item of the New
Information accordingly.

Page 29 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
33.4 The Supplier shall, at the request and expense of BT, to do or ensure that
is done, everything that BT may reasonably require to apply for and to obtain
Intellectual Property Rights in any New Information and to vest in BT absolutely
any such Intellectual Property Rights, or any application.
33.5 The Supplier shall use reasonable care to ensure that nothing is done to
prejudice the grant or creation of any Intellectual Property Right in respect of
any of the New Information or to prejudice the exercise of any such Intellectual
Property Rights.
33.6 The Supplier warrants that it has the right and power to grant to BT the
rights and licences granted under the Contract.
33.7 The Supplier grants a non-exclusive irrevocable licence to BT whether by
itself or by third parties on its behalf, free of any payment, to copy,
disclose, publish, sell and use (with the right to sublicense any such rights)
the Services without restriction. If the exercise of these rights and/or BT’s
rights in the New Information requires licences to use the Supplier’s Background
Information or the Intellectual Property Rights of any third party, then the
Supplier shall be deemed to hereby grant or shall procure such licences for BT
at no cost to BT.
33.8 Where BT has instructed the Supplier to procure third party components
including software for BT use in the performance of the Services, which is
sub-licensed to BT, the Supplier shall grant BT in the sub- licence similar
warranties and indemnities as provided in the third party contract between the
Supplier and third party until such time BT ceases use of the third party
component.
For the purposes of this sub-paragraph,
“THIRD PARTY SOFTWARE” will mean any Software that is owned by a person other
than Supplier or BT and is used to provide the Services.
“THIRD PARTY SOFTWARE LICENCE” will mean a license agreement that authorises BT
or Supplier to use Third Party Software.
The Parties will identify in each Work Package or Purchase Order such additional
Third Party Software as may be required for Supplier to perform a particular
Work. Supplier shall perform the following actions in order to ensure Supplier
has the necessary right to use Third Party Software in order to perform Services
for BT under this Agreement (“Third Party Consents”) in the following order of
precedence:
33.8.1 Solely for Services to be performed within the BT or on other premises,
Supplier shall (i) work with BT to obtain the necessary Third Party

Page 30 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
Consents; and (ii) execute any additional agreements or assurances with such
third party which may be necessary to secure such Third Party Consents. BT’s
failure to obtain any such Third Party Consents shall not be a breach of this
Agreement; provided however, Supplier shall have no obligation to perform the
Services dependent on such Third Party Software.
33.8.2 For Third Party Software as to which Supplier has an existing license for
its own use, Supplier shall use all reasonable efforts to secure all necessary
Third Party Consents including without limitation the right to use the Third
Party Software for the benefit of BT.
33.8.3 For Third Party Software as to which Supplier does not have an existing
licence for its own use, Supplier shall use commercially reasonable efforts to
secure all necessary Third Party Consents including without limitation the right
to use the Third Party Software for the benefit of BT. The parties may execute a
Work Package or a Variation to effect the foregoing. Alternatively, Supplier and
BT may agree that BT procure such Third Party License Agreement.
33.8.4 For Third Party Software as to which BT has an existing Third Party
License for its own use and as to which Supplier does not already have a licence
of its own permitting Supplier to use the Third Party Software to provide the
Services or is unable to obtain under subsection (2) above, Supplier shall
(i) work with BT to obtain the necessary Third Party Consents; and (ii) execute
any additional agreements or assurances with such third party which may be
necessary to secure such Third Party Consents. BT’s failure to obtain any such
Third Party Consents shall not be a breach of this Contract; provided however,
Supplier shall have no obligation to perform the Services dependent on such
Third Party Software.
33.9 Supplier may not enter into oral or written agreements with any individual
or business entity for or in the name of BT or BT Nominee or Affiliated
Companies of BT. Supplier shall not cancel, substitute, terminate, change or add
to any such Third Party Software Licence without BT’s prior written consent,
which consent may be withheld in BT’s sole discretion.
33.10 The Supplier indemnifies BT against all actions, claims, proceedings,
damages, costs, and expenses arising from any actual or alleged infringement of
Intellectual Property Rights (excluding Third Party Software used as part of any
Work which was pre-approved by BT and for which Supplier has not entered into a
Third Party Software License) or breach of confidentiality by BT’s possession or
use or sale, lease or hire of any of the Services anywhere in the world.
Notwithstanding anything to the contrary, Supplier will indemnify and pay to BT
with

Page 31 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
respect to such third party claims under this Section and under this Agreement
regarding indemnification obligations of Supplier, all such damages, costs and
expenses finally awarded against BT to such third party by a court of competent
jurisdiction after all appeals have been exhausted or at the time of a final
settlement of such claims or final award or out of court settlement, if
applicable.
33.11 BT shall notify the Supplier in writing of any such allegation received by
BT and shall not make any admissions unless the Supplier gives prior written
consent.
33.12 At the Supplier’s request and expense, BT shall permit the Supplier to
conduct and control all negotiations and litigation. BT shall give all
reasonable assistance and the Supplier shall pay BT’s costs and expenses so
incurred.
33.13 The Supplier may at its expense modify or replace the Services to avoid
any alleged or actual infringement or breach. The modification or replacement
must not affect the performance of the Services. If neither of these remedies
are reasonably available to the Supplier, the Supplier may require BT to cease
using the infringing Work and the Supplier will issue BT a pro-rated refund
based on a Contract Term year depreciation schedule for the infringing Work (as
appropriate). Where BT is required to return the Services to the Supplier and
such return requires goods to cross an international border, the rejected
Services shall be returned to the Supplier on a CIP basis and the Supplier shall
reimburse to BT the reasonable costs of transportation, delivery, importation
and any necessary international trade formalities with which BT must comply. The
Supplier may at its option, collect rejected Services. Replacement Services
shall be delivered on a FCA basis and the Supplier shall reimburse to BT the
reasonable costs of transportation, delivery, importation and any necessary
international trade formalities with which BT must comply.
33.14 This indemnity shall not apply to apply to infringements or breaches
arising directly from:
(a) compliance with the Design Information to the extent that such compliance
directly or indirectly results in the infringement. This exception does not
apply to infringements resulting from a BT requirement that the Services comply
with a national or international standard; or
(b) the combination of the Services with other items not supplied under the
Contract.
(c) any alteration or modification of any Services not provided or authorised by
Supplier in writing, if the infringement would not have
Page 32 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
occurred but for the alteration or modification by a party other than Supplier
(d) any claim covered by paragraph 33.15 below or any intellectual property of
BT, to the extent that such intellectual property caused such infringement.
33.15 Without prejudice to sub-paragraph 12(a) of this Condition, BT warrants
that compliance with the Design Information will not cause infringement or
breach.
33.16 This Condition shall survive the Contract.
34. ESCALATION
In the event that a material dispute relating to the Contract arises, the
parties, shall escalate the dispute to the persons named or holding the
positions (or their equivalents) at the Levels stated below and for the time
periods stated below. If, despite each Level’s good faith discussions and
negotiations for the time period stated below, such Level is still unable to
resolve the dispute within the period stated below for such Level to the mutual
satisfaction of the parties, the parties shall escalate the dispute to the next
Level for the periods stated below, and so on until the procedure is exhausted.
If the dispute is not resolved within the periods stated below (and any
applicable agreed cure period), then the parties may pursue all other remedies
provided at law or under this Contract. During the time of escalation per the
process set forth below, neither party shall resort to litigation unless the
other party is unwilling or unable to engage in the escalation process.

                  For BT   For the Supplier   Time of Negotiation/Level
Level 1
  Commercial Contact   Client Services Manager   5 business days
 
           
Level 2
  Head of domain   Vice President   5 business days
 
      Client Services    
 
           
Level 3
  VP Global Sourcing of Centre of   General Manager   5 business days
 
  Excellence          
Level 4
  Chief Procurement Officer   Chief Operating Officer   5 business days
 
           
Level 5
  Group CFO   Chief Executive Officer   10 business days

Page 33 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
35 WARRANTY
35.1 The Supplier shall at its own cost promptly remedy (by, at BT’s option and
by mutual agreement, repair, replacement or modify) any non-conformance of the
Services from the Specification during the Warranty Period solely due to the
fault of the Supplier as notified by BT in writing during the 180 day period
(“the Warranty Period”) of their respective delivery to BT due to:
(a) poor or defective workmanship or materials;
(b) faulty design which deviates from the Specification, (other than a design
made or furnished or specified by BT and for which the Supplier has previously
disclaimed responsibility in writing within a reasonable time of receipt); or
(c) any negligent act or negligent omission by the Supplier or Contract
Personnel.
If BT notifies Supplier in writing of any such non-conformance during the
Warranty Period, Supplier’s sole and exclusive obligation, and BT’s sole and
exclusive remedy shall be for Supplier to promptly repair, replace or modify
such non-conformance at no additional expense to BT to comply with the warranty
stated above, without prejudice to BT’s rights under the heading “Termination”.
35.2 Subject to the warranty terms above, the Supplier shall use all reasonable
care to:
(a) ensure that any remedied part of Services is compatible with all Services;
and
(b) complete the remedy to comply with the warranty above within the time-scales
specified in the Contract (or, if none are specified, within a reasonable time);
and
(c) ensure that defective Services are not remedied on BT premises without BT’s
consent, unless, for operational or technical reasons they can only be removed
or replaced with difficulty; and
(d) cause the minimum of disruption to BT and/or its customers in effecting any
remedy. The time at which any remedy is to be effected shall be agreed with BT
and BT may at its discretion direct the Supplier to work outside normal working
hours at no cost to BT.
35.3 All repaired or replacement Services shall benefit from the provisions of
this Condition and a new Warranty Period shall apply to them from their
respective date of delivery to BT.
Page 34 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
35.4 The Supplier shall, upon receipt of Services returned under this Condition,
immediately investigate those Services and take all necessary corrective action
to prevent recurrence of the defects in Services. The Supplier shall report
monthly in writing to BT’s Commercial Contact the outcome of all such
investigations. The report shall contain such additional information and be in
such format as BT shall reasonably require from time to time including but not
limited to:
a) a summary of the Services rejected by BT under this Condition, along with the
results of the investigation.
b) the details of any corrective action taken to prevent a recurrence of
defects.
c) without prejudice to the rights of BT under this Condition, the reasons for
any Services returned not being accepted under the terms of this guarantee and a
breakdown of those Services by the code number quoted on any applicable fault
label supplied.
35.5 Subject to Clause 33, the Supplier warrants that it has the right to supply
the Software and grant licences for the Software as described in this Contract
and will indemnify and hold harmless BT against any claim that it is not so
entitled.
35.6 The Supplier warrants that the Software will after acceptance by BT and
during the Warranty Period provide the facilities and functions set out in their
Functional Specifications, and that the documentation provided by the Supplier
for the Software will provide instruction to enable BT to make full and proper
use of such facilities and functions.
35.7 In the event of a breach of warranty during the Warranty Period solely due
to the fault of the Supplier, the Supplier shall correct or replace free of
charge to BT, for the applicable Warranty Period commencing from Acceptance of
the installation of the Software, any non-conformance of the Software for the
Functional Specification in the Statement of Requirements or any part thereof.
Where an error in Services in accordance with 35.1 or Software is discovered to
be a consequence of
(a) an amendment or customisation made to the Software or Service by or on
behalf of BT without the Supplier’s prior consent;
(b) the combination, operation, or use of the Software with any other software
or materials not approved by Supplier or use of the Software on incompatible
hardware or software environment not recommended by Supplier;
Page 35 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
(c) operation or use of the Software otherwise than for the purposes or in
accordance with this Contract and documentation provided by the Supplier,
(d) BT’s hardware malfunction,
(e) third party software;
then the Supplier may levy a reasonable charge for its time expended correcting
the said error.
35.8 The Supplier shall use good quality materials, techniques and standards and
execute this Contract with the care, skill and diligence required in accordance
with the best computing practice and industry standards.
35.9 The Supplier hereby represents, warrants and covenants that the Software,
when delivered to BT, does not and will not contain any computer code that would
disable the Software or impair in any way its operation based on the elapsing of
a period of time, exceeding an authorised number of copies, advancement to a
particular date or other numeral, or other similar self-destruct mechanisms
(sometimes referred to as “time bombs”, “time locks”, or “drop dead” devices) or
that would permit the Supplier to access the Software to cause such disablement
or impairment (sometimes referred to as a “trap door” device).
35.10 The Supplier agrees that in the event of a breach or alleged breach of
Section 35.9 that BT shall not have an adequate remedy at law, including
monetary damages, and that BT shall consequently be entitled to seek a temporary
restraining order, injunction, or other form of equitable relief against the
continuance of such breach, in addition to any and all remedies to which BT
shall be entitled.
35.11 This Condition shall survive the Contract.
36 TITLE AND RISK
36.1 Without prejudice to BT’s right to reject under the Contract, the title in
Services shall pass to BT upon the earlier of Acceptance or payment (and for any
part of a Service, including any payment thereon) and shall be free from any
claims or encumbrance whatsoever, with the exception of Software for which a
licence is granted in accordance with the Contract.
36.2 If any Services are rejected by BT or the Contract is terminated, title to
any Services not accepted by BT and any materials or things which have not been
incorporated in any part of accepted Services, shall re-vest in the Supplier on
the expiration of 30 days from the date on which
Page 36 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
such termination or rejection takes effect unless BT gives notice to the
Supplier within such period that it intends to either issue any certificate of
commercial service in respect of the rejected Services or otherwise retain title
in them.
36.3 Any payment made by BT for Services, materials or things which re-vest in
the Supplier is a sum due to BT from the Supplier.
36.4 The Supplier shall deliver to BT any Services the title in which BT has
elected to retain provided that BT pays for the fees and expenses incurred up
the time of delivery of the Services under this Condition and if it shall fail
to do so BT may enter the Supplier’s premises and remove such Services and
recover the cost of so doing from the Supplier, subject to BT paying a fair and
reasonable price for such Services.
36.5 The risk of loss of or damage to Services shall pass to BT upon Acceptance,
which Acceptance shall be defined in each Project.
37 RIGHT TO REJECT
37.1 BT shall have the right to reject the whole or any part of the Services
prior to Acceptance that it reasonably considers are not in accordance with the
Specification in the Statement of Requirements.
37.2 The Supplier shall at its own risk and expense, then use all reasonable
endeavours to replace or repair rejected Services with Services that comply with
the Statement of Requirements within 14 days (or any other reasonable period
specified by BT) of notice of rejection from BT.
37.3 Written acknowledgement of receipt of Services by BT at the delivery point
shall not affect BT’s rights subsequently to reject those Services. In the event
a defect is identified in the Services delivered and prior to Acceptance, the
Supplier shall at its own risk and expense, use all reasonable endeavours to
replace or repair rejected Services with Services that comply with the Statement
of Requirements within 14 days (or any other reasonable period agreed with the
parties) of notice from BT of the deficiency.
38 EXPORT
The Supplier:
(a) warrants that it has obtained all necessary licences, authorities, consents
and permits for the unrestricted export of Services to BT, and export or
re-export to such countries as BT shall have notified to the Supplier at any
time before delivery to BT; and
Page 37 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
(b) indemnifies BT against all costs, claims, or demands resulting directly or
indirectly from any breach of such warranty, subject to the provisions of
Section 33.11, 33.12and 46.1.
39 DOCUMENTATION
In this Condition, “Documentation” means the installation, user and maintenance
guides and/or other documentation supplied under the Contract relating to the
use and/or operation of Services.
39.1 The Supplier grants to BT non-exclusive, royalty free, world-wide rights,
by or on behalf of BT to copy and disclose, make adaptations of (and copy and
disclose such adaptations) of the Documentation for its and, where not otherwise
expressly restricted, third parties’ use of Services.
40. DELIVERY
40.1 The Supplier shall deliver Services in accordance with the Contract for
time of delivery. If no such time is specified in the Contract, the Supplier
shall deliver Services as agreed between the parties or, in the absence of
agreement, at such time as BT may specify but not limited to in the Work Package
or Purchase Order (as the case may be).
40.2 The Supplier shall deliver Services ordered by BT in accordance with the
Requirements schedule to the Contract.
40.3 The Supplier shall not, without the prior written consent of BT, deliver
any part order (by quantity or by item). If Services are not available for
delivery at the due time, the Supplier shall (without prejudice to BT’s rights
under the Contract) immediately inform BT by telephone, facsimile or e-mail and
confirm such communication in writing.
41 DEFAULT/LIQUIDATED DAMAGES
41.1 Subject to the provisions of the Condition headed “Force Majeure”, and, if
the Supplier does not deliver, install, or complete (as the case may be) any
Services by the due date subject to any Variation and terms of any Work Package
and/or Purchase Order, the Supplier shall be in breach of the Contract (but not
necessarily material breach), and, where the relevant Work Package or this
Contract provides for the payment of liquidated damages, shall pay to BT on
request such an amount of liquidated damages as described in the relevant Work
Package.
41.2 Payment of, or BT’s right to liquidated damages under this Condition shall
not affect any of BT’s rights under the Condition headed “Termination”.
Page 38 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
41.3 Without prejudice to any other obligation of the Supplier, in respect of
each activity specified in Schedules, 6 and, the Supplier shall perform the Work
Package in accordance with the corresponding contract performance requirement.
42 TOOLING
42.1 For the purposes of this Condition, “Tooling” means any equipment and/or
software developed, produced or used at any time in relation to the production
of Services and owned or paid for or to be paid for or supplied by BT.
42.2 All Tooling shall be BT Items and shall remain the property of BT. Where
Tooling is not already owned by BT, it shall become the property of BT from the
date of the first payment by BT for it.
42.3 BT shall have the right, at any reasonable time on reasonable written
notice to the Supplier, to inspect, or to take possession of, any or all
Tooling.
42.4 The Supplier shall at all times maintain the Tooling in good condition and
fit for its intended purpose and shall, within 7 days of receipt of written
notice from BT, procure or modify any Tooling in accordance with BT’s reasonable
instructions.
42.5 The Supplier shall, within 7 days of the expiry or termination (for
whatever reason) of the Contract or within 7 days of receipt of a written
request from BT, physically transfer the Tooling to BT or such third party as BT
may notify to the Supplier in writing.
42.6 The Supplier shall regularly update and provide to BT a Tooling inventory,
(including without limitation, details of description, quantity, location, rate
of production, and the expected life of the Tooling) taking into account
modifications to it from time to time.
42.7 The Supplier shall be solely responsible for the actions stated in
paragraphs 4 to 6 of this Condition, including in situations where the Tooling
is in the possession of a Subcontractor or other agent or nominee of the
Supplier.
42.8 This Condition shall survive the Contract.
43 TERMINATION
43.1 If either party to the Contract commits a material breach or persistent
material breaches of the Contract or Supplier or its group companies commits any
material breach of any other agreement with any BT Group Company from time to
time, the non-breaching party shall serve written notice on the breaching party
(i) requiring such breach to be
Page 39 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
remedied within thirty (30) business days, and (ii) the commencing the
escalation process procedure in clause 34 (such cure period and escalation
period to run concurrently). If the breaching party fails to remedy the material
breach within thirty (30) business days of written notice from the non-breaching
party, then the other party shall have the right to:
(a) terminate the Contract; and
(b) make a claim against the breaching party for all direct damages resulting
from such breach, subject to, and in accordance with the terms herein.
43.2 BT shall have the right at any time to terminate the Contract immediately
and to make a claim against Supplier for, all direct damages resulting if the
Supplier shall become insolvent or cease to trade or compound with its
creditors; or a bankruptcy petition or order is presented or made against the
Supplier; or where the Supplier is a partnership, against any one partner, or if
a trustee in sequestration is appointed in respect of the assets of the Supplier
or (where applicable) any one partner; or a receiver or an administrative
receiver is appointed in respect of any of the Supplier’s assets; or a petition
for an administration order is presented or such an order is made in relation to
the Supplier; or a resolution or petition or order to wind up the Supplier is
passed or presented or made or a liquidator is appointed in respect of the
Supplier (otherwise than for reconstruction or amalgamation).
43.3 [***]
“Change of Control” means any of the following transactions which result in a
third party acquiring Control (as defined below) of the Supplier or its direct
or indirect holding company (or its or their business or assets): (A) a merger,
consolidation, business combination, recapitalization, liquidation, dissolution
or similar transaction involving the Supplier (or its direct or indirect holding
company); (B) the acquisition by any person or group (including by way of a
tender or exchange offer or issuance by the Supplier ) (or its direct or
indirect holding company), directly or indirectly, of beneficial ownership or a
right to acquire beneficial ownership of shares in the Supplier (or its direct
or indirect holding company) or (C) a sale or other disposition by the Supplier
(or its direct or indirect holding company) of assets or earning power
aggregating a majority of the assets or earning power of the Supplier (or its
direct or indirect holding company), excluding all sales of equity pursuant to
an initial public or subsequent public offering by Supplier (or its direct or
indirect holding company) or (D) or any agreement to do any of the foregoing.
Page 40 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
“Control” shall mean the legal or beneficial ownership of more than 50% of the
voting or equity interests or assets of the Supplier (or its direct or indirect
holding company); or the power or right to direct or cause the direction of the
management and/or affairs of the Supplier (or its direct or indirect holding
company) or its or their business (including acting as the general partner of a
limited partnership).
43.4 Except as otherwise expressly provided in individual Work Packages and
Purchase Orders, [***], BT may terminate Work carried out under an individual
Purchase Order and/or Work Package. Termination of Work carried out under
individual Purchase Orders and/or Work Package shall not affect the status of
Work carried out or to be carried out under other Purchase Orders and/or Work
Package issued under the Contract. For the avoidance of doubt, any termination
by BT under this Clause shall not affect BT’s obligations under Clause 55 and
Schedule 6.
43.5 Where BT terminates the Contract under paragraph 43.4 and does not have any
other right to terminate the Contract, in addition to Supplier’s rights and BT’s
obligations under Clause 55 and Schedule 6, the following shall apply:
(a) BT shall subject to subparagraph (b) below, pay the Supplier such for
Services performed to the date of termination and pay such amounts as may be
necessary to cover its reasonable costs and outstanding and unavoidable
commitments (and reasonable profit thereon) necessarily and solely incurred in
properly performing the Contract in relation to Applicable Services (as defined
below) prior to termination.
(b) BT shall not pay for any such costs or commitments that the Supplier is able
to mitigate and shall only pay costs and commitments that BT has validated to
its satisfaction. BT shall not be liable to pay for any Applicable Services
that, at the date of termination, BT is entitled to reject (including any
Services for which BT may have put into service) or has already rejected. BT’s
total liability under sub-paragraph (a) above shall not in any circumstances
exceed the price that would have been payable by BT for Applicable Services if
the Contract had not been terminated.
(c) In this paragraph 4, “Applicable Services” means Services in respect of
which the Contract has been terminated under this paragraph, which were ordered
by BT under the Contract before the date of termination, and for which payment
has not at that date become due from BT.
(d) Except as expressly set forth in Clauses 43.4 and 43.5, sub-paragraphs
(a) and (b) above encompass the total liability of BT for
Page 41 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
termination pursuant to this paragraph 4, and BT shall be liable for no other
costs, claims, damages, or expenses resulting from such termination.
43.6 Notwithstanding anything contained above, in the event of termination of
this Contract for any reason whatsoever, BT shall be liable to pay the Supplier
all undisputed invoices for the Services rendered up to the date of such
termination.
43.7 Each right of BT under this Condition is without prejudice to any other
right of BT under this Condition or otherwise.
44 TRANSITION
Where the Supplier undertakes Work which requires transition:
44.1 The Supplier shall complete transition of the Work (as detailed in the
relevant Statement of Requirements) within three (3) months (“the Transition
Period”) of commencement of the Work.
44.2 The start date for the transition work shall be identified as Effective
Date which date shall be mutually agreed in Statement of Requirements.
44.3 The Supplier shall initiate transition for critical work areas identified
by BT, ahead of the transition start date, by making a transition team available
by a date to be mutually agreed by both Parties and confirmed in Statement of
Requirements.
44.4 Project Plan
If it is not feasible to migrate all the Work identified in the relevant
Statement of Requirements simultaneously the Supplier should propose a project
plan to indicate when the Work is to be migrated. The plan should be structured
to maximise the cost and efficiency benefits that can be achieved.
44.5 Transition Plan:
44.5.1 A transition plan shall be agreed between BT and the Supplier, which
shall include such details as Activities, Elapsed Timescales, Milestones,
Dependencies and Acceptance criteria for successful completion of the transition
work.
44.5.2 BT and the Supplier shall hold regular joint management reviews of the
transition process. The transition plan shall be used to monitor the progress of
the transition Work.
Page 42 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
44.6 REMEDIES:
44.6.1 In the event of the transition work not being completed within the
Transition Period solely to a default by the Supplier, BT shall have the
following options:
(a) Either, agree an extension of the transition period by up to a maximum of
2 months, for which the Supplier shall provide additional resource required to
complete transition at no extra costs to BT.
(b) Upon 30 business days written notice and failure to cure by Supplier, BT may
terminate the Contract.
The remedies listed above may apply, subject always to a maximum total amount of
the costs incurred by BT as a result of this default. BT wishes to retain the
right to terminate however the total remedy amount described above will be the
Supplier’s sole financial liability and BT’s sole financial remedy for failure
to achieve completion of transition within the Transition Period.
44.6.2 In the event of the transition work not being completed within the
Transition Period as a result of a delay caused by a BT dependency, BT shall
ensure that any reasonable extra costs incurred by the Supplier are reimbursed
to a maximum total amount of the extra costs incurred by the Supplier.
44.7 Timescales
The agreement shall be in two parts:
(a) Transition, and
(b) Ongoing Work
Commencement of Ongoing Work shall be dependent on the Supplier demonstrating
that they meet the transition Acceptance criteria as set forth in the Work
Package.
44.8 Transition Escalation
In the event of a breakdown or failure in transition that does or could
reasonably be expected to result in a remedy claim for failure on the part of
either BT, the Supplier or both the escalation process will be as follows:
BT: BT Transition Manager
The Supplier: Program Manager
Page 43 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
It will be the responsibility of these managers to consider the instance of
failure, agree an appropriate course of action to correct the failure, assess
any financial impact on the disadvantaged party and agree a suitable remedy. In
the event that this cannot be agreed, it will be referred to respective
Executive Sponsors for final resolution.
45 EXIT STRATEGY COOPERATION
45.1 If the Contract is terminated by BT, or not renewed with the Supplier
beyond the Initial Term, and if required by BT, the Supplier shall co-operate
fully with BT and with any third party nominated by BT, at no additional cost to
BT, except for undisputed invoices, in facilitating the provision of replacement
work (“Replacement Work”). Such co-operation shall include, without limitation:
(a) the supply by the Supplier of such Supplier’s Background Information as is
reasonably necessary to enable Replacement Work to be provided in a similar
manner to that in which Services had or should have been provided by the
Supplier; and
(b) the granting by the Supplier to BT or, at BT’s option, a third party, of a
licence to use such Supplier’s Background Information solely in relation to the
provision of Replacement Work for a period expiring five years after the date of
termination (or part termination) of the Contract; and
(c) the undertaking by the Supplier of reasonable endeavours to procure for BT
or BT’s nominated contractor the grant or transfer of all licences and
permissions under third party Intellectual Property Rights which may from time
to time be reasonably necessary for the provision of Replacement Work to the
extent that such third party Intellectual Property Rights have been used in the
provision of Services by the Supplier.
For the avoidance of doubt, the Replacement Work shall include for Work under a
Work Package and/or Purchase Order, which had ceased or lapsed over a period of
time.
For the purpose of this clause (Transition Co-operation) “Supplier’s Background
Information” shall mean all Information owned or controlled by the Supplier or
companies in the same group (as defined by s.53 Companies Act 1989) as the
Supplier.
45.2 To ensure a smooth transition at the end of the Contract, BT requires the
Supplier to maintain Documentation relating to the processes and procedures used
in the execution of the Contract for the Work for the lifetime of the Contract.
Page 44 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
45.3 Further to the above, the Supplier shall use all reasonable endeavours to
maintain the Key Personnel throughout the Replacement Work period and in the
event the Supplier fails, refuses and/or neglects to maintain the same, the
Supplier shall reimburse BT any cost incurred by BT for any delay on the part of
Supplier in completing the Replacement Work.
45.4 For the avoidance of doubt, such Documentation shall be subject to the
Condition titled Intellectual Property of the Conditions of Contract schedule.
45.5 The Supplier agrees to vacate BT’s premises within a reasonable period and
deliver to BT those BT assets in the Supplier’s custody.
45.6 The provisions of sub-clause 45.1 above shall survive the termination of
the Contract.
46 INDEMNITY
46.1 Without prejudice to any other rights or remedies available to BT, the
Supplier shall indemnify BT against all third party claims and proceedings,
damages, costs and expenses arising or incurred proximately caused by the:
(a) death or personal injury of any Contract Personnel in relation to the
performance of the Contract, except to the extent caused by BT’s negligence; or
(b) death or personal injury of any other person to the extent arising as a
result of the negligence or wilful acts or omissions of the Supplier or Contract
Personnel in relation to the performance of the Contract; except to the extent
caused by BT’s negligence ; or
(c) loss of or damage to any BT property to the extent arising as a result of
the negligence or wilful acts or omissions of the Supplier or Contract Personnel
in relation to the performance of the Contract; or
(d) any complaint made pursuant to the Employment Rights Act 1996 (as amended,
replaced, consolidated or re-enacted from time to time) by any Contract
Personnel whether in the Employment Tribunal or civil courts or otherwise, or,
without limitation, as a result of any claim or demand by any Contract Personnel
in respect of any other claim whatsoever within the jurisdiction of an
Employment Tribunal or wrongful dismissal, breach of contract or any other claim
arising at common law, sex, race or disability discrimination or equal pay (in
all cases, whether arising under UK or European law); or
Page 45 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
(e) under Part 1 of the Consumer Protection Act 1987 (or any equivalent product
liability legislation) in relation to Services;
provided that Supplier shall pay all such damages, costs and expenses arising
from such claim as finally awarded against BT to such third party by a court of
competent jurisdiction after all appeals have been exhausted or at the time of a
final settlement of such claims or final award or out of court settlement, if
applicable, subject to the terms set forth in Paragraph 33.11 and 33.12.
46.2 This Condition shall survive the Contract.
47 LIMITATION OF LIABILITY
47.1 Subject to Paragraph 3 of this Condition, neither party shall be liable to
the other under the Contract for any indirect or consequential loss or damage.
47.2 Subject to Paragraph 3 of this Condition the total liability of either
party to the other under the Contract shall not exceed the greater of either:
(a) [***]
(b) [***] of the total of all sums paid or due to the Supplier for Services
performed in the previous 12 months from the date of the claim.
47.3 Paragraphs 1 and 2 of this Condition shall not apply to loss or damage
arising out of or in connection with:
(a) death or personal injury or loss or damage for which liability cannot be
limited or excluded by law; or
(b) the wilful failure or gross negligence of either party in performing its
contractual obligations; or
(c) paragraph 46.1(d) of the Condition headed “Indemnity”; or
(d) the Conditions headed “Liquidated Damages”, “Intellectual Property”, or
“Confidentiality”.
47.4 This Condition shall survive the Contract.
48 INSURANCE
48.1 The Supplier shall at its own expense maintain for the Term such insurance
as is legally required and appropriate in respect of its obligations, including,
without limitation, third party liability insurance with an indemnity limit of
not less than [***] for each and every claim and in the annual aggregate to the
extent that if any claim (a settled
Page 46 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
claim in excess of [***] made by a third party against the Supplier materially
erodes the third party liability insurance, the Supplier shall promptly notify
BT of such claim and, if the Services include specialist or professional
services, professional indemnity insurance with an indemnity limit of not less
than [***] for each and every claim and in the annual aggregate.
48.2 If the Supplier cannot evidence such insurance to BT on request, BT may
arrange such insurance and recover the cost from the Supplier.
48.3 The Supplier shall notify BT’s Commercial Contact as soon as it is aware of
any event which may give rise to an obligation to indemnify BT under the
Contract, or to a claim under any insurance required by the Contract.
48.4 This Condition shall not limit the Supplier’s liability under the Contract.
49 PUBLICITY
49.1 The parties agree that their respective marketing and public relations
representatives will work together in good faith to create jointly approved
releases. Subject to obtaining BT’s written consent (not to be unreasonably
withheld or delayed)Supplier may name BT in a press release as a client and as a
client in marketing materials, display BT’s logo or logos on Supplier’s website,
and use a client brief describing the Services provided to BT by Supplier.
50 SOFTWARE
The Supplier warrants that:
(a) all Software is free from all forms of:
(i) “electronic possession”, “logic bombs” “viruses” and “worms” that could have
been detected by using the latest (at the date of despatch) commercially
available virus detection software; and
(ii) “spyware” and “adware”
(which expressions shall have meanings as they are generally understood within
the computing industry);
(b) after Acceptance by BT, subject to the terms of Section 35, the Software
will perform in all respects in accordance with the Functional Specification for
the Warranty Period; and
(c) it has and shall employ only good quality materials, techniques and
standards in performing the Contract and at all times apply the
Page 47 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
standards of care, skill and diligence required of good computing practice.
51 SOFTWARE LICENCE
51.1 The Supplier grants to BT a non-exclusive, non-transferable, perpetual,
irrevocable licence to BT for BT by itself, or by third parties on its behalf to
use, copy, install, maintain, modify, enhance and adapt the Software in
accordance with the licence type specified in the Requirements section of the
Contract, effective from the date such Software is respectively delivered to BT.
51.2 Notwithstanding any other provision of the Contract, the Supplier grants to
BT non-exclusive, royalty free, world-wide rights to any Software supplied under
the Contract to the effect that BT has:
(a) all the rights of a lawful user (as defined in the Copyright (Computer
Programs) Regulations 1992) of the Software; and
(b) the rights to copy, disclose and use for any purpose any Information which:
(i) has been derived by BT from observing, studying or testing the functioning
of the Software;
(ii) relates to the ideas and principles which underline any element of the
Software; and
(iii) is not subject to the Suppliers (or its licensor’s) copyrights in the
United Kingdom; and
(c) the rights to:
(i) use Information obtained from de-compiling the Software to write
independent, interoperable programs and to supply such Information to third
parties for that purpose; and
(ii) copy and adapt the Software for the purposes of error correction, repair
and maintenance and, where necessary, for the lawful use of the Software, and
the right to engage a third party for those purposes.
For the avoidance of doubt, nothing in the Contract shall prevent BT from
selling or deploying products, systems and services that are developed by BT
using the Software.
Page 48 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
52 ESCROW
The Supplier shall at BT’s request and the Supplier’s expense, enter to an IPR
deposit arrangement in respect of all Software with BT and an agent acceptable
to BT. The Supplier shall ensure all relevant Information and documentation is
deposited (including, without limitation, all source code and listings) as would
be enable a competent computer programmer readily to understand and maintain the
Software. Without affecting any other rights it may have, BT shall have the
right, free of all charges, to use such source code, Information and
documentation, when released, in order to use or maintain (including to upgrade)
the Software, to modify or have modified the Software, and to license such
modified Software to or have it maintained by third parties.
53 NOTICES
Written notices under the Contract may be delivered by hand, post, facsimile
transmission or e-mail to BT’s Commercial Contact or the Supplier’s Commercial
Contact (as the case may be) and shall be deemed to be given upon receipt
(except notices sent by facsimile transmission, which shall be deemed to be
given upon transmission).
54 PRICING
The price(s) payable by BT for Supplies, unless otherwise expressly stated in
the Contract, shall be inclusive, where relevant, of all packing, delivery to
Site, any licence fees, installation, testing and commissioning and all other
charges associated with Supplies, but shall exclude VAT.
55 PAYMENT OBLIGATIONS; MINIMUM COMMITMENTS; INVOICING
55.1 Certain obligations of the parties relating to minimum commitments and
discount structures are set forth in Schedule 6.
55.2 BT will pay due invoices submitted in accordance with this Condition within
60 days of the later of either the date of the invoice or the date upon which
the invoice (including electronic copy of invoices) is received by BT. All
payments shall be made in pounds sterling.
55.3 When payment becomes due, the Supplier shall forward invoices to, unless
otherwise specified by BT in the Purchase Order:
BT Accounts Payable Team
PO Box 371
Parkway Business Centre
Manchester
M14 0WE
Page 49 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
55.4 Each invoice shall specify: its date; the Contract number; the order
reference; line reference; the relevant BT item code(s) if appropriate; the
correct price; the full description of the Supplies to which the invoice relates
(as defined in the Contract); the portion of the Supplies for which payment is
due and, if appropriate, the cumulative amount invoiced to date. The agreed
payment currency and the Incoterm must be specified in relation to any non-UK
transaction. Any discounts should be separately shown with a clear indication of
what the discount is for.
56 GENERAL
56.1 The invalidity or unenforceability for any reason of any provision of the
Contract shall not prejudice or affect the validity or enforceability of its
other provisions.
56.2 The headings to the Contract provisions are for reference only and shall
not affect their interpretation.
56.3 No delay, neglect or forbearance by either party in enforcing any provision
of the Contract shall be deemed to be a waiver or in any way prejudice any
rights of that party.
56.4 No waiver by either party shall be effective unless made in writing or
constitute a waiver of rights in relation to any later breach of the Contract.
56.5 In relation to its subject-matter, the Contract is the entire agreement
between the parties and governs their relationship to the exclusion (to the
extent permitted by law) of any other terms and conditions, including, without
limitation, those upon which any quotation or tender response has been given to
BT.
56.6 The Contract is governed by English law and subject to the exclusive
jurisdiction of the English courts.
56.7 The Supplier shall not be, nor in any way represent itself as, an agent of
BT and shall have no authority to enter into any obligation on behalf of BT or
to bind BT in any way.
56.8 Any estimated contract value stated on the front sheet of the Contract is
for BT administrative purposes only and shall not constitute or imply any
commitment by BT.
56.9 Except as expressly set out in the Contract no assignment of or licence
under any Intellectual Property Right or trade mark or service mark (whether
registered or not) is granted by the Contract.
Page 50 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
56.10 A person who is not a party to the Contract may not enforce any of its
terms under the Contracts (Rights of Third Parties) Act 1999.
56.11 This Condition shall survive the Contract.
57. NON-ASSIGNMENT
Supplier shall not assign or transfer any, right, obligation or interest
hereunder without the prior written consent of BT, which consent shall not be
unreasonably withheld or delayed; provided also that the successor/assignee of
any such assignment agrees to be bound by all the terms of this Contract.
58. OPERATIONAL GOVERNANCE
The parties agree, within one month of contract date, to use commercially
reasonable efforts to establish a program management plan (“PMO”) for the
Contract.
Page 51 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
SCHEDULE 3 MODEL CLAUSES FOR DATA PROTECTION
THIS SCHEDULE MUST BE COMPLETED AND SIGNED BY THE PARTIES.
STANDARD CONTRACTUAL CLAUSES (PROCESSORS)
For the purposes of Article 26(2) of Directive 95/46/EC for the transfer of
personal data to processors established in third countries which do not ensure
an adequate level of data protection
Name of the data exporting organisation: British Telecommunications plc, 81
Newgate Street, London, EC1A 7AJ
tel.:                                            fax:                         
                   ;
e-mail:                                                                      
                                      
A company registered in England & Wales Number:                            
                                                         
(the data EXPORTER)
and
Name of the data importing organisations:                                      
                                                
[the Supplier]
Tel:                       e-mail:                                            
fax:                      
A company registered in England & Wales Number:                    
                                                                 
[the Sub-Contractor if any]
Address tel.:                                            fax:             
                             ;
e-mail:                                            
A company registered in [India] Number:                                   
                                                   
(jointly and severally, the data IMPORTER)
HAVE AGREED on the following contractual Clauses (the Clauses) in order to
Page 52 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
adduce adequate safeguards with respect to the protection of privacy and
fundamental rights and freedoms of individuals for the transfer by the data
exporter to the data importer of the personal data specified in Appendix A.
1. DEFINITIONS
For the purposes of the Clauses:
(a) ‘personal data’, ‘special categories of data’, ‘process/processing’,
‘controller’, ‘processor’, ‘data subject’ and ‘supervisory authority’ shall have
the same meaning as in Directive 95/46/EC of the European Parliament and of the
Council of 24 October 1995 on the protection of individuals with regard to the
processing of personal data and on the free movement of such data (the
Directive).
(b) ‘the data exporter’ shall mean the controller who transfers the personal
data;
(c) ‘the data importer’ shall mean the processor who agrees to receive from the
data exporter personal data intended for processing on his behalf after the
transfer in accordance with his instructions and the terms of these Clauses and
who is not subject to a third country’s system ensuring to adequate protection;
(d) ‘the applicable data protection law” shall mean the legislation protecting
the fundamental rights and freedoms of natural persons and, in particular, their
right to privacy with respect to the processing of personal data applicable to a
data controller in the Member State in which the data exporter is established:
(e) ‘technical and organisational security measures’ shall mean those measures
aimed at protecting personal data against accidental or unlawful destruction or
accidental loss, alteration, unauthorized disclosure or access, in particular
where the processing involves the transmission of data over a network, and
against all other unlawful forms of processing.
2. DETAILS OF THE TRANSFER
Page 53 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
The details of the transfer and in particular the special categories of personal
data where applicable are specified in Appendix I which forms an integral part
of the Clauses.
3. THIRD-PARTY BENEFICIARY CLAUSE
(a) The data subject can enforce against the data exporter this Clause, Clause
4(b) to (h), Clause 5(a) to (e), and (g), Clause 6(l) and (2),
Clause 7, Clause 8(2), and Clauses 9, 10 and 11, as third-party beneficiaries.
(b) The data subject can enforce against the data importer this Clause, Clause
5(a) to (e) and (g), Clause 6(1) and (2), Clause 7, Clause 8(2), and Clauses 9,
10 and 11, in cases where the data exporter has factually disappeared or has
ceased to exist in law.
(c) The parties do not object to a data subject being represented by an
association or other body if the data subject so expressly wishes and if
permitted by national law.
4. OBLIGATIONS OF THE DATA EXPORTER
The data exporter agrees and warrants:
(a) that the processing, including the transfer itself, of the personal data has
been and will continue to be carried out in accordance with the relevant
provisions of the applicable data protection law (and, where applicable, has
been notified to the relevant authorities of the Member State where the data
exporter is established) and does not violate the relevant provisions of that
State;
(b) that he has instructed and throughout the duration of the personal data
processing services will instruct the data importer to process the personal data
transferred only on the data exporter’s behalf and in accordance with the
applicable data protection law and these clauses;
(c) that the data importer shall provide sufficient guarantees in respect of the
technical and organisational security measures specified in Appendix B to this
contract;
Page 54 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
(d) that after assessment of the requirements of the applicable data protection
law, the security measures are appropriate to protect personal data against
accidental or unlawful destruction or accidental loss, alteration, unauthorised
disclosure or access, in particular where the processing involves the
transmission of data over a network, and against all other unlawful forms of
processing, and that these measures ensure a level of security appropriate to
the risks presented by the processing and the nature of the data to he protected
having regard to the state of the art and the cost of their implementation;
(e) that he will ensure compliance with the security measures:
(f) that, if the transfer involves special categories of data, the data subject
has been informed or will be informed before, or as soon as possible after, the
transfer that his data could be transmitted to a third country not providing
adequate protection;
(g) that he agrees to forward the notification received from the data importer
pursuant to Clause 5(b) to the data protection supervisory authority if he
decides to continue the transfer or to lift his suspension;
(h) to make available to the data subjects upon request a copy of the Clauses
set out in this Annex, with the exception of Appendix B which shall be replaced
by a summary description of the security measures.
5. OBLIGATIONS OF THE DATA IMPORTER
The data importer agrees and warrants:
(a) to process the personal data only on behalf of the data exporter and in
compliance with his instructions and the clauses; if he cannot provide such
compliance for whatever reasons, he agrees to inform promptly the data exporter
of his inability to comply, in which case the data exporter is entitled to
suspend the transfer of data and/or terminate the contract;
(b) that they have no reason to believe that the legislation applicable to him
prevents them from fulfilling the instructions
Page 55 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
received from the data exporter and his obligations under the Contract and that
in the event of a change in this legislation which is likely to have a
substantial adverse effect on the warranties and obligations provided by the
Clauses, they will promptly notify the change to the data exporter as soon as
they are aware, in which case the data exporter is entitled to suspend the
transfer of data and/or terminate the contract;
(c) that they have implemented the technical and organisational security
measures specified in Appendix B before processing the personal data
transferred;
(d) that they shall promptly notify the data exporter about:
(i) any legally binding request for disclosure of the personal data by a law
enforcement authority unless otherwise prohibited, such as a prohibition under
criminal law to preserve the confidentiality of a law enforcement investigation;
(ii) any accidental or unauthorised access; and
(iii) any request received directly from the data subjects without responding to
that request, unless he has been otherwise authorised to do so;
(e) to deal promptly and properly with all inquiries from the data exporter
relating to his processing of the personal data subject to the transfer and to
abide by the advice of the supervisory authority with regard to the processing
of the data transferred;
(f) at the request of the data exporter to submit his data processing facilities
for audit of the processing activities covered by the clauses which shall be
carried out by the data exporter or an inspection body composed of independent
members and in possession of the required professional qualifications bound by a
duty of confidentiality, selected by the data exporter, where applicable, in
agreement with the supervisory authority;
(g) to make available to the data subject upon request a copy of the Clauses set
out in this Annex, with the exception of Appendix B
Page 56 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
which shall be replaced by a summary description of the security measures in
those cases where the data subject is unable to obtain a copy from the data
exporter.
6. LIABILITY
1. The parties agree that a data subject, who has suffered damage as a result of
any violation of the provisions referred to in Clause 3 is entitled to receive
compensation from the data exporter for the damage suffered.
2. If a data subject is not able to bring the action referred to in paragraph I
arising out of a breach by the data importer of any of his obligations referred
to in Clause 3 against the data exporter because the data exporter has
disappeared factually or has ceased to exist in law or became insolvent, the
data importer agrees that the data subject may issue a claim against the data
importer as if he were the data exporter.
3. The parties agree that if one party is held liable for a violation of the
clauses committed by the other party, the latter will, to the extent to which it
is liable, indemnify the first party for any cost, charge, damages, expenses or
loss it has incurred.
Indemnification is contingent upon:
(a) the data exporter promptly notifying the data importer of a claim; and
(b) the data importer being given the possibility to cooperate with the data
exporter in the defense and settlement of the claim.
7. MEDIATION AND JURISDICTION
1. The data importer agrees that if the data subject invokes against him
third-party beneficiary rights and/or claims compensation for damages under the
clauses, the data importer will accept the decision of the data subject:
(a) to refer the dispute to mediation, by an independent person or, where
applicable, by the supervisory authority;

Page 57 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
(b) to refer the dispute to the courts in the Member State in which the data
exporter is established.
2. The data importer agrees that, by agreement with the data subject, the
resolution of a specific dispute can he referred to an arbitration body if the
data importer is established in a country which has ratified the New York
Convention on enforcement of arbitration awards.
3. The parties agree that the choice made by the data subject will not prejudice
his substantive or procedural rights to seek remedies in accordance with other
provisions of national or international law.
8. COOPERATION WITH SUPERVISORY AUTHORITIES
1. The data exporter agrees to deposit a copy of this contract with the
supervisory authority if it so requests or if such deposit is required under the
applicable data protection law.
2. The parties agree that the supervisory authority has the right to conduct an
audit of the data importer which has the same scope and is subject to the same
conditions as would apply to an audit of the data exporter under the applicable
data protection law.
9. GOVERNING LAW
The Clauses shall be governed by the law of the Member State in which the data
exporter is established, namely England and Wales.
10. VARIATION OF THE CONTRACT
The parties undertake not to vary or modify the terms of the Clauses.
11. OBLIGATION AFTER THE TERMINATION OF PERSONAL DATA PROCESSING SERVICES
1. The parties agree that on the termination of the provision of data processing
services, the data importer shall, at the choice of the data exporter, return
all the personal data transferred and the copies thereof to the data exporter or
shall destroy all the personal data and certify to the data exporter that he has
done so, unless legislation imposed upon the data importer prevents him from
returning or destroying all or part

Page 58 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
of the personal data transferred. In that case, the data importer warrants that
he will guarantee the confidentiality of the personal data transferred and will
not actively process the personal data transferred anymore.
2. The data importer warrants that upon request of the data exporter and/or of
the supervisory authority, he will submit his data processing facilities for an
audit of the measures referred to in paragraph 1.
ON BEHALF OF THE DATA EXPORTER:
Name (written out in full):

         
 
 
 
   
 
       
Position:
       
 
       
 
 
 
   
 
 
 
   
 
       
Address:
       
 
       
Signature
 
 
   
 
       
ON BEHALF OF THE DATA IMPORTER:
   
 
       
Name [the Supplier]:
       
 
       
 
 
 
   
 
 
 
   
 
       
Position:
       
 
       
 
 
 
   
 
 
 
   
 
       
Address:
       
 
       
 
 
 
   
 
 
 
   
Signature
       
 
       
Name [the Sub-Contractor if any]:
   
 
       
 
 
 
   
 
 
 
   
 
       
Position:
       
 
       
 
 
 
   

Page 59 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

         
IN CONFIDENCE
       
 
       
 
 
 
   
 
       
Address:
       
 
       
 
 
 
   
 
 
 
   
 
       
Signature
       

Page 60 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
SCHEDULE 3 APPENDIX A
THIS APPENDIX MUST BE COMPLETED AND SIGNED BY THE PARTIES
DATA EXPORTER
The data exporter is British Telecommunications plc who has
DATA IMPORTER
The data importer is
DATA SUBJECTS
The personal data transferred concern the following categories of data subjects:
CATEGORIES OF DATA
The personal data transferred concern the following categories of data:
(ARROW)
SPECIAL CATEGORIES OF DATA (IF APPROPRIATE)
No data classified as Sensitive Personal Data will be processed outside the EEA.
PROCESSING OPERATIONS
The personal data transferred will be subject to the following basic processing
activities:

                              DATA EXPORTER       DATA IMPORTER      
 
  Name:           Name:        
 
     
 
Authorised signature          
 
Authorised signature    

Page 61 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
SCHEDULE 3 APPENDIX B
THIS APPENDIX MUST BE COMPLETED AND SIGNED BY THE PARTIES
Description of the technical and organisational security measures implemented by
the data importer in accordance with Clauses 4(d) and 5(c) (Schedule 3):
Generic measures for each service line in Appendix A [1 though 6]
Operational Organizational Measures
Technical and Security Measures

Page 62 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
SCHEDULE 4 THE BT SECURITY POLICY FOR SUPPLIER
This Schedule consists of this Cover Page of BT Security Requirements and BT
Security Policy appended hereto.
The Supplier shall ensure that the provision of the Services and/or the
performance of the Services under this Contract shall not cause the BT Group of
Companies to breach its BT Security Policy and ISO17799 as set out in the
Schedule.
Good security practices are essential to protect both company and customer
related information. This is why, the BT Group of Companies, are committed to
securing compliance with relevant legislation, protecting confidentiality and
maintaining customer confidence by adopting British Standard 7799 and ISO 17799,
which is as follows:
BT SECURITY REQUIREMENT
While information is the cornerstone of our ability to provide superior service,
our most important asset is our customers’ trust. Keeping information secure,
and using it only as it is intended to be used, is a top priority for all of us
at BT. In order to establish and maintain the levels of information security
during the Term of this Contract on the part of the Supplier, Supplier and it’s
Contract Personnel must comply with the BT Security Policy. To the extent that
the terms of this Schedule conflict with terms of this Contract between Supplier
and BT, the terms of this Schedule shall prevail.
1 DEFINITIONS
The following expressions are used in this Schedule:
“Access” means interconnection with BT Systems and access to BT Information.
“Authorised” means having undergone and being fully compliant with NAIF.
“BT Information” means all information (including BT customer information) used
or accessible to the Supplier in association with providing the Service.
“BT Security Contact” means BT Security Operations Centre (0800321 999) or such
other person whose details shall be notified by BT to the Supplier from time to
time.
“BT Security Policy” means the annexe in Schedule 1.
“BT Systems” means [insert brief description of relevant BT systems] and/or such
other systems as may be agreed in writing from time to time by the BT and the
Supplier.

Page 63 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
“BT Human Resources Policy” means guidelines at www. [TBC] issued by BT in
regards to appointment of Contract Personnel who will work for BT under this
Contract.
“Disaster Recovery Plan” means the Supplier’s plans to maintain Service in the
event of natural or man made incident that affects their ability to provide
Service from the primary location and/or site.
“ISO17799” means the International Security Standard.
“NAIF” — Network Authorisation and Interconnect Facility is a procedure to
register all UK and Global network interconnects between BT and external
companies. An interconnect request is initiated by a BT Project Manager by
completing a BT web based form.
“Process” means operational procedures.
“Purposes” means the proper performance by the Supplier of its obligations under
and in accordance with the Contract.
“Standards” means all the relevant standards associated with information
management security.
For the avoidance of doubt without prejudice to the definition of “BT” in the
condition headed “definitions”, in this schedule “BT” shall include British
Telecommunications PLC.
“Target” means systems, applications, switches, routers, and any other related
equipment.
2 BT SECURITY REQUIREMENTS AND SUPPLIER’S OBLIGATIONS
The Supplier warrants that it shall take all reasonable steps to comply with BT
Security Policy as well as the detailed policies as follows which shall form the
basis of Supplier’s information management and security policy and the Supplier
shall demonstrate to BT that it has either achieved compliance with ISO17799 or
is working towards such achievement.
2.1 The Supplier shall comply with BT policy on information classification,
handling and disposal.
2.2 The Supplier shall comply with BT’s physical and logical access controls.
2.3 The Supplier shall not use BT Information for any purpose other than for the
Purposes and performance of the Services.

Page 64 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
2.4 The Supplier shall take reasonable steps (subject to the provision of the
Contract) to preserve the integrity of BT Information and to prevent any
corruption or loss of BT Information.
2.5 The Supplier shall permit BT or its authorised representatives access at any
time to any premises or computer equipment at or from which Access can be
obtained in order to verify compliance with the Contract by performing physical
and logical audits as well as penetration testing to ensure compliance with BT
Security Policy and Standards.
2.6 BT requires the Supplier to maintain systems which detect and record any
attempted damage, amendment or unauthorised access to BT Information.
2.7 The Supplier authorises BT to investigate any security breach, including the
confiscation for evaluation of any suspected or infringing hardware.
2.8 The Supplier shall train all the Contract Personnel in security awareness to
BT standards, with special emphasis on the secure handling and management of
passwords, tokens and information. Contract Personnel may be expected to
complete the BT CBT training modules or equivalent, as advised by BT during the
Term of the Contract.
2.9 The Supplier shall use its best endeavours to ensure that any link, email or
any communication whatsoever that convey information relating to this Contract
and/or the Services and traverse a non-BT owned network, the said information
must be protected by encryption to the standards defined in the BT Security
Policy particularly 3 DES 128 bit.
2.10 The Supplier shall appoint a single point of contact for any security
issues i.e. a senior manager or CIO responsible for security.
2.11 When requested by BT, the Supplier shall make available for review the
Supplier’s Disaster Recovery Plan with respect to this Contract and recovery
plan exercise, practice, rehearsal or drill results.
2.12 The Supplier shall make available for review the Supplier’s operational
procedures relevant to this Contract to determine the Supplier’s compliance with
BT Security Policy.
2.13 The Supplier shall conduct recruitment checks, subject to the restrictions
(legal or otherwise) and customary practices applicable in the jurisdiction in
which the recruitment checks are conducted, to comply with BT Human Resources
Policy found in Appendix 2 of this

Page 65 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
Schedule and supply BT with documentary evidence of such checks as and when
requested by BT.
2.14 The Supplier shall notify the BT Security Contact of any changes to its
Access method through the firewalls, including the provision of network address
translation.
2.15 The Supplier shall notify BT immediately should any Contract Personnel be
removed for any reason whatsoever from this Contract thus enabling BT to
disable, transfer or modify the access rights to systems and information.
2.16 The Supplier shall not (and, where relevant, shall procure that any
Contract Personnel shall not) without the prior written consent of the BT
Security Contact connect any equipment not supplied by BT to any BT LAN port.
2.17 The Supplier shall inform the BT Security Contact immediately upon its
becoming aware of any actual or suspected unauthorised Access or misuse of BT
Systems or BT Information or breach of any of the Supplier’s obligations under
this Condition.
2.18 The Supplier consents to BT’s gathering information relating to Access.
This information may be collected, retained, and analysed to identify potential
security risks and may include, but is not limited to, trace files, statistics,
network addresses, and the actual information or screens accessed or
transferred.
2.19 The supplier shall ensure that all BT information, contract personnel and
networks involved with this contract are logically and physically separated in a
secure manner from all other information, personnel or networks created or
maintained by the Supplier.
3 ACCESS
3.1 BT allows (so far as it can and is able to do so) the Supplier, while the
Supplier is Authorised Access solely for the Purposes.
3.2 In relation to Access, the Supplier shall (and, where relevant, shall
procure that all Contract Personnel shall):
(a) ensure each individual user has a unique user identification and password
known only to such user.
(b) promptly provide to BT such reports as BT shall from time to time require
concerning the Supplier’s use and security of Access and any related matters.

Page 66 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
(c) ensure that physical access to computer equipment having Access or storing
or having access to BT Information is password-protected to reflect the
Supplier’s obligations.
(c) ensure onward bridging or linking to BT computer systems is prevented unless
authorised by BT and complies with Security Standards as defined in the BT
Security Policy.
(d) ensure no viruses or malicious code (as the expressions are generally
understood in the computing industry) are introduced to and that there is no
corruption of BT Systems or BT Information.
4 SECURITY REVIEW
4.1 The Supplier is cognisant of BT’s requirement to carry out regular
assessment of Supplier’s compliance of BT Security Policy which would include
all elements of physical and logical audits, penetration testing and items
listed in Clause 2 and 3 above of the Supplier’s Systems (“Security Review”).
The Supplier shall facilitate this assessment by permitting BT to collect,
retain and analyse information to identify potential security risks and may
include but not limited to trace files, statistics, network addresses and the
actual information or screens accessed or transferred.
4.2 In the event, BT identifies a threat, to the confidentiality, integrity or
availability of BT Information in Supplier’s Process or Systems, Supplier shall
promptly correct any threat of security risk in the Supplier’s Process or
Systems that is revealed in the Security Review, as soon as reasonably
practicable under the circumstances.
4.3 Supplier shall co-operate in any Security Review, providing reasonable
access, accommodation, facilities and assistance to BT employees all Supplier’s
Systems as reasonably necessary to verify the integrity of security of
Supplier’s Systems including permitting interview of any sales, engineering or
other operational personnel of Supplier to ensure compliance of BT Security
Policy to Supplier’s premises.
5 TERMINATION
5.1 In the event, the Supplier fails, neglects and/or refuses to rectify the
Security Risk as identified in the Security Review during the Term of the
Contract within thirty (30) days of written notice of such breach from BT, BT
may terminate this Contract for material breach without prejudice to any other
rights BT may have against the Supplier under this Contract for breach and/or
default.

Page 67 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
5.2 The Supplier shall indemnify BT from and against any third party costs,
losses, damages, proceedings, claims, expenses or demands incurred or suffered
by BT which arise as a result of third party claims against BT as a result of
this breach by the Supplier of its obligations under this Schedule;
provided that Supplier shall pay all such damages, costs and expenses arising
from such claim as finally awarded against BT to such third party by a court of
competent jurisdiction after all appeals have been exhausted or at the time of a
final settlement of such claims or final award or out of court settlement, if
applicable, subject to the terms set forth in Paragraph 33.11 and 33.12.
6 RIGHTS AFTER TERMINATION
If the Supplier has during the course of the Contract received Information in a
recorded form from BT (or has recorded received Information), the Supplier shall
return or destroy such records upon:
(a) expiry or termination of the Contract; or
(b) upon earlier request unless such records are part of the Services.
7 ACCESS TO SUPPLIER SYSTEMS
7.1 If Contract Personnel is granted access to the Suppliers Systems that hold,
process or access BT Information the Supplier shall:
a) ensure each individual Contract Personnel has a unique user identification
and password known only to such user for their sole use.
b) promptly provide to BT such reports as BT shall from time to time require
concerning the Supplier’s use and security of access to Supplier Systems.
c) allow access to BT Information and application system functions in Supplier
System to the minimum required to enable the Contract Personnel perform their
duties.
d) allow access to Contract Personnel holding or accessing BT Information using
a secure login process.
e) establish formal procedures to control the allocation and de-allocation of
access rights to Contract Personnel who have access to BT Information and/or
system functions

Page 68 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
f) ensure that the allocation and use of powerful privileges and access to
sensitive tools and facilities in Supplier Systems are controlled and limited to
only those users who have a business need.
g) ensure that the allocation of user passwords to Supplier Systems that hold or
access BT Information is controlled through a formal auditable management
process.
h) conduct regular reviews of user access rights.
i) ensure that remote and home working activities are only permitted where
authorised by BT and subject to appropriate security controls within the
Supplier’s organisation including but not limited to remote access by users is
subject to strong authentication.
j) demonstrate that users follow good security practices in the management of
their passwords.
k) ensure that a password management system is in place to provide a secure and
effective interactive facility that ensures quality passwords.
l) ensure that user sessions are terminated after a defined period of
inactivity.
m) ensure that audit logs are generated to record user activity and
security-relevant events.
n) ensure that monitor audit and event logs is performed by Supplier’s staff
independent of those users being monitored.
o) make available audit logs where required by the requirements in the Order to
BT for review.
p) use encryption techniques ( as a minimum 3 DES 128 bit) to protect the
confidentiality and integrity of sensitive information.
q) harden all systems holding, processing or accessing BT Information to BT
standards (available from the BT Standards web site on request).
r) ensure that development, test and live environments are segregated from the
other work areas in Supplier’s buildings.
s) implement controls to detect malicious software and protect against the
malicious software.

Page 69 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
7.2 The Supplier must demonstrate that Contract Personnel who hold and use data
on PCs and mobile computing devices are responsible for ensuring that the PCs
and mobile computing device are protected from unauthorised access. BT
Information with classification “In Confidence” and above information must be
encrypted on all mobile computing devices
7.3 The Supplier shall ensure that all Supplier Systems have formal security
incident management procedures with defined responsibilities.
7.4 Any un-authorised software is identified and removed from Supplier Systems
holding, processing or accessing BT Information.
7.5 Access to diagnostic and management ports as well as diagnostic tools must
be securely controlled to BT’s reasonable satisfaction.
7.6 Access to audit tools must be restricted.
7.7 Enhanced independent code reviews are be performed (including penetration
testing) on all Supplier Systems.
7.8 Supplier’s servers must not be deployed on un-trusted networks without
appropriate security controls.
7.9 Changes to any Targets must be controlled and subject to formal change
control procedures. All documentation relating to Targets must be protected from
un-authorised access or amendment.
7.10 Security procedures and controls must be used to secure equipment holding,
accessing or processing BT Information used in Supplier Systems but outside the
Suppliers premises.
8 BUSINESS CONTINUITY
8.1 When requested by BT, the Supplier shall make available for inspection the
Supplier’s business continuity plan and disaster recovery plans with respect to
this Contract and recovery plan exercise, practice, rehearsal or drill results.
8.2 The Supplier must demonstrate that they have conducted a thorough business
impact analysis and risk analysis which takes an holistic view of possible
disruption to their ability to meet BT’s business requirements on the occurrence
of a force majeure event that has or is likely to have an effect on the Services
or on

Page 70 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
the occurrence of disaster from natural or man made incident that affects their
ability to provide Service from the primary location and/or site. Consideration
of the following 8 dimensions of their operations should be demonstrable to BT.

Page 71 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
8.3

      ASPECT OF     CORPORATE     RESILIENCE   EXAMPLES OF RISKS (BUT NOT
EXCLUSIVELY)
NETWORKS
  Single points of failure or nodes which are insufficiently protected, either
physically or with disaster recovery solutions
 
   
SYSTEMS
  a critical system which is supported from only a single building, has no
disaster recover fall back capability, has no feasible workaround if down,
running on unsupported software or is supported by only a very few people with
highly specialised skills.
 
   
PEOPLE AND PROCESES
  a critical process can only be operated by a few people with specialist skills
or knowledge; people operating in areas with environmental or civil unrest
threats
 
   
PROPERTY
  A key process can be operated from only one or two specific locations; the
building/site is of sub-standard construction or poorly maintained or there is
an environmental hazard to buildings (nearby danger of fire, flood, civil
disturbance, traffic congestion preventing access etc)
 
   
SUPPLY CHAIN
  A dependency on a single supplier for a service/product without which the
service/product could not be (this includes internally traded services/products)
delivered to time and quality that BT expects.
 
   
DATA
  Information necessary to support BT business is poor quality, not sufficiently
available or not sufficiently secure
 
   
CUSTOMERS
  Will the business be able to survive the loss of a major contract or
conversely deliver on a significant increase in business without loss of
quality?

8.4 Supplier must produce a report of risks resulting from a business impact
analysis/risk assessment (“BIA/RA”) which is supplied to BT in a form defined by
BT at the time such that it is suitable for inclusion in the BT risk review
process.
8.5 For risks of a severity level which is determined by BT at the material
time, the Supplier must be able to show a plan to mitigate the risk within a
time period agreed with BT.
8.6 The Supplier must produce an end-to-end business continuity plan for all key
processes supporting BT within a single framework of business continuity. The
plans for all key buildings which buildings from where Services are provided
with

Page 72 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
associated risk assessment and fallback exercise results must be available for
BT to inspect.
8.7 The Supplier’s business continuity strategy should be compliant with BS25999
or an equivalent local country standard. Supplier has a continued focus on
strengthening the resiliency of its business. To that end, Supplier has a Risk
Management Team focused on business continuity. Supplier has also engaged with a
leading third party risk management consulting firm to assist Supplier to build
a standards based business continuity framework in alignment with the new BS
25999 standard. As the BS25999 standard has only recently become finalized,
Supplier has already established a goal to become compliant with the recently
finalized BS25999 by December 31, 2007.
Supplier is currently ISO 27001 certified. This certification ensures compliance
with not only information security but also business continuity best practices.
8.8 The Supplier must be able to demonstrate that business continuity is
embedded in its culture through regular communications and ensuring ownership
within operational teams as well as through central co-ordination.
8.9 The Supplier’s BIA/RA and business continuity plans must be reviewed,
maintained and tested regularly (at least annually). The results of such review
and testing must be available to BT on request.
8.10 The Supplier must be able to demonstrate that any partner companies,
sub-contractor, outsourcing agencies or other suppliers on which it depends to
deliver BT requirements are resilient and have a similar and sufficient degree
of business continuity requirements as are imposed on the Supplier by this
Contract. These processes shall include incident reporting including internal
escalation within the Supplier’s company, together with immediate escalation and
reporting of defined events to BT in accordance with the Schedule headed
“Governance”.
8.11 The Supplier shall immediately notify BT Security Contact if it becomes
aware of anything that may have a material adverse effect on the Supplier’s
ability to perform its obligations under this Contract or is experiencing an
incident of a severity where it is judged that it is possible that BT business
may be impacted.

Page 73 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
8.12 The Supplier must be able to demonstrate a robust incident management
strategy which must be regularly exercised. The BT Security Contact must be
notified of planned exercises to give BT the opportunity to attend and observe
these exercises as appropriate, and the results of such exercises made available
to BT.

Page 74 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
SCHEDULE 4 APPENDIX 1 — BT SECURITY POLICY
[***]
[***]

Page 75 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
SCHEDULE 4 APPENDIX 2 — BT HUMAN RESOURCES RECRUITMENT POLICY
1. SUPPLIER’S SELECTION PROCESS
The Supplier shall:
1.1 Confirm that, as a minimum requirement, their recruitment policy and
processes align with BT’s pre-employment checks, policy and processes, in
particular in relation to basic ID checks, references, health declaration and
criminal convictions, as detailed below;
1.2 Warrant that the Contract Personnel provided to perform Work under the
Contract meet, and continue to meet for the duration of their assignment under
the terms of this Contract, BT’s minimum pre-employment requirements;
1.3 ensure that no individual who has previously held a BT contract of
employment, and has left BT on redundancy terms, is assigned to a BT Work
Package in the same capacity (grade or job type) or location that they were
employed in on their last official day with BT. In any event, where any person
who has taken redundancy from BT is assigned back to BT through the Supplier, a
minimum of 28 days must have elapsed between their last official day with BT and
the first day of assignment to BT.
1.4 Provide BT with documentary evidence of the requirements detailed herein on
request from BT.
2. VETTING OF CONTRACT PERSONNEL
2.1 The Supplier shall ensure that the following checks have been undertaken
prior to contract personnel being assigned to the Contract. Full details shall
be retained on file and made available to BT at BT’s request.
A) IDENTITY — to be verified by current Photographic ID such as current Passport
or photographic Driving Licence.
B) PROOF OF RESIDENCE — verified by one of the following e.g. Utility Bill,
National Insurance or Medical Card, Tenancy Agreement or equivalent.
C) RIGHT TO WORK IN THE COUNTRY THAT THE WORK IS TO BE PERFORMED — If Work is to
be performed in the UK, the right to work must be verified in line with the
Immigration and Asylum Act 1996 regulations and a valid Work Permit must be
produced for non-UK nationals where there is no standard right of employment
agreement in place.

Page 76 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
For all other countries where Work is to be performed, the Supplier shall ensure
that it meets any specific legal and or regulatory requirements as appropriate.
D) EDUCATIONAL AND PROFESSIONAL QUALIFICATIONS (IF REQUESTED BY BT AS PART OF A
WORK PACKAGE) — The Supplier shall ensure that all documents presented by the
Contract Personnel are original copies and that copies are held on file and
available for inspection by BT on request.
E) CRIMINAL CONVICTIONS DISCLOSURE — Prior to an offer of employment being made,
the Supplier shall ensure that all potential Contract Personnel sign a statement
declaring whether they have any criminal convictions, or are subject to any
ongoing criminal investigations. Where the individual makes any such
declaration, the Supplier shall assess the situation and, if in any doubt, refer
the application to BT for joint review and agreement.
In relation to Work performed on-site in the UK, the Supplier shall ensure that
all contract personnel sign a Criminal Disclosure Certificate that has been
issued within the past two years. If the Supplier fails to ensure that Contract
Personnel do not meet this requirement within 30 days of the start of the
assignment, BT shall have the right to remove such personnel from the Contract
without prior notice and the Supplier shall be liable for providing a
replacement at its own cost.
F) HEALTH DECLARATION — The Supplier shall ensure that potential Contract
Personnel sign a health declaration form sufficient to enable a full assessment
of health to be undertaken by the Supplier.
2.2 BT shall have the right of access to all documentation relating to the
recruitment process and to appoint a BT representative to assist and/or monitor
the recruitment process e.g. interview selection, on request.
2.3 The Supplier shall complete a summary checklist confirming that all the
above checks have been made, and appropriate documentation (original) has been
evidenced and copies held on file. The summary checklist shall include as a
minimum:
- Candidate Name.
- Line Manager.
- Vacancy Job Title and BT Work Package, Purchase Order or Project name.

Page 77 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
- Photographic proof of identity.
- Proof of residence.
- Proof of right to work.
- Educational and professional qualifications.
- Criminal Convictions Disclosure completed and signed.
- Health Declaration completed and signed.
- Signature and full details of duly authorised Supplier representative to
verify the above.
2.4 The Supplier shall ensure that all Contract Personnel assigned to this
Contract are contractually obligated, under their conditions of employment, to
notify the Supplier immediately of any material change in their personal
circumstances that may impact on the status of their employment including, but
not limited to, for example: criminal convictions and/or cases pending, health
declaration, right to work in the country where Work is to be performed etc.
3. REFERENCING
3.1 The Supplier shall follow the referencing procedure outlined below at all
times. Each item must be viewed as progressive, failure to comply with each
item, in order shown, shall result in rejection of a potential assignee to the
Contract. All Contract Personnel shall be fully referenced by the Supplier for a
period of 3 years in writing.
a) Exceptionally, and only by agreement with BT, where BT requires contract
personnel at short notice (and this cannot be done prior to commencement of
assignment) the Supplier must ensure that verbal references are taken and
recorded on file, specifying name of referee, date reference was taken,
responses given and the name of the consultant who took the reference. BT
reserves the right to request evidence that verbal references have been taken.
b) The Supplier shall undertake an interview to establish the background of the
potential Contract Personnel to BT. The Supplier shall investigate the
individual’s employment history, including previous employers, nature and
periods of work or unemployment e.g. student’s, housewife or receiving
government benefit. If the Supplier is not fully satisfied at the time of
interview and the information given cannot be substantiated, then the Supplier
must reject the individual from being assigned to the Contract.

Page 78 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
c) The Supplier shall follow up the individual’s references by requesting
written confirmation from previous employers. The only exception to this shall
be where the previous individual’s employer(s) has been declared as bankrupt. If
this is the case, the Supplier shall seek further employment references and
verification of character.
d) Where a character/personal reference is sought, the Supplier must ensure this
is obtained from a person with an authoritative status such as that of a
professional or managerial nature. These references shall be verbally verified,
such verbal verification being appropriately recorded and held on file.
e) If the individual so assigned was a Contract Personnel for an existing client
of the Supplier, the Supplier must seek to ensure the individual has been fully
referenced in accordance with this clause. BT reserves the right to audit any of
the above at any time, throughout the duration of the contract.
f) The Supplier shall complete a referencing certificate for all Contract
Personnel assigned to the Contract. A copy shall be retained in the Contract
Personnel’s work record / personnel file to complete the audit trail.
4. QUALITY OF CONTRACT PERSONNEL
4.1 Skills and Experience
4.1.1 Contract Personnel must be willing to undertake the full range of
responsibilities required by individual Work Packages/Purchase Orders and in
accordance with the full terms and condition of this Contract.
4.1.2 It shall be the responsibility of the Supplier to provide personnel with
the necessary skills, qualifications, experience and personal qualities in order
that they are fully equipped to undertake the full requirements outlined in the
job dimension and individual role as defined by the BT Work Package/Purchase
Order.
4.1.3 The Supplier must show a commitment to equal opportunities in their
recruitment to all people meeting the requirements of the job irrespective of
their race, religion, sex, age, marital status or disability.
4.1.4 All Contract Personnel shall be expected to demonstrate a high level of
commitment and motivation to work well as part of a team, to be measured by
periodic individual appraisals undertaken by the Supplier.

Page 79 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
4.1.5 All Contract Personnel deployed against the Contract must meet the
necessary standards of conduct and appearance as reasonably required by BT.
4.2 Individual Appraisals: The Supplier shall issue individual appraisals on its
own forms, to measure the performance and progress of Contract Personnel. These
forms shall be issued after the initial 6 months period and then again at
12 months, and subsequently at twelve monthly intervals. If the assignment is of
less than 6 months, an appraisal shall be issued at the end of the Assignment.
The format and content of the Supplier’s individual appraisal shall be approved
and agreed with BT.

Page 80 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
SCHEDULE 4 APPENDIX 2 ANNEX 1
IN STRICTEST CONFIDENCE
CRIMINAL DISCLOSURE DECLARATION

         
NAME
       
 
 
 
   
 
       
ADDRESS
       
 
 
 
   

Have you ever been found guilty by a court or court martial of any offence or is
there any case against you pending?
Yes o No o
IF YES — PLEASE PROVIDE DETAILS:-
SIGNED:
DATE

Page 81 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE

Page 82 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
SCHEDULE 5 — INTENTIONALLY LEFT BLANK

Page 83 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
SCHEDULE 6 — IT SERVICES
1 SCOPE OF WORK
1.1 The Supplier shall provide a range of IT Services to BT, and to any BT
programmes without restriction to group or division under this Contact. Supplier
shall thus have the right to provide IT Services to, or for, all BT programmes.
Specific requirements and terms of any engagement shall be detailed in
individual Statement of Requirements or Work Packages that may be agreed from
time to time during the Term of the Contract.”
1.2

              Software Product Maintenance and Support   IT related Professional
Services
-
  2nd and 3rd line Software support   -   3rd party software development
services
-
  Applications support   -   Applications management
-
  Database administration   -   Business analysis
-
  Databuild   -   IT consultancy
-
  Helpdesk   -   IT programme management
-
  Software maintenance   -   IT project managements
 
      -   Systems integration
 
      -   Technical specialists
 
      -   Validation, Verification and testing (VV&T services)

1.3 INTENTIONALLY LEFT BLANK
1.4 The Work shall be performed subject to BT’s Statement of Requirements and
the Terms and Conditions of the Contract, including BT Generic Standards and BT
Security Requirements.
2 ORDERING PROCESS
2.1 BT specific requirements for provision of IT Services under the Contract
shall be detailed in individual Statement of Requirements produced by the BT
project manager.
2.2 At BT’s request, the Supplier shall provide a formal quotation, in line with
the overall Terms and Conditions of the Contract, for the provision of Services
detailed in the individual Statement of Requirements. Such quotations shall bear
a unique reference for identification purposes.

Pages 84 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
2.3 For any time and materials (“T&M”) based RFQ’s, pricing information must be
provided by the Supplier using the pricing template attached at Appendix 1 along
with any supplementary information.
2.4 For any fixed price (“FP”) based RFQs, pricing information must be provided
by the Supplier using the cost information template in Appendix 1.
2.5 Where the Supplier submits a quotation for a Requirement which falls outside
of the maximum prices outlined in paragraph 4 above, the Supplier shall provide
detailed reasons supported by detailed costings.
2.6 A request from BT for a quotation (RFQ) shall not constitute an offer by BT
to enter into a Contract for provision of Services, but is an invitation to the
Supplier to submit a proposal to BT.
2.7 The Supplier’s proposal in response to a RFQ shall constitute an offer to
BT, which shall be open for acceptance by BT for a period of 90 days from the
date of the proposal.
2.8 In the event that BT accepts an offer, BT shall formally notify the Supplier
by issue of an individually numbered Purchase Order. No commitment shall be
deemed to have been made by BT prior to the issue of a Purchase Order, duly
authorised by BT Corporate Procurement Partners.
2.9 In the event that BT rejects an offer, then BT shall not have any liability
for any costs incurred for work done by the Supplier in preparing a proposal in
response to a RFQ.
2.10 Work carried out under an individual Purchase Order may be terminated in
accordance with the Condition headed “Termination”. Termination of Work carried
out under individual Purchase Orders shall not affect the status of Work carried
out or to be carried out under other Purchase Orders let under the Contract.
2.11 The Work shall be performed subject to the BT Statement of Requirements and
the terms and conditions of this Contract.
3 GENERIC CONTRACT PERFORMANCE REQUIREMENTS
3.1 BT’s project specific performance requirements shall be defined in the
individual Work Package where required.
3.2 BT and the Supplier shall agree on Service Level Agreements (SLAs) in the
Work Package which may provide for liquidated damages/remedies upon failure to
comply with the SLAs as agreed to by the parties in the Work Package.

Pages 85 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
3.3 BT requires the Supplier to measure, document and report performance monthly
3.4 Persistent Failure by the Supplier to meet Performance Requirements or
project specific SLA’s as stated in the Work Package, , shall result in the
Supplier being in breach of Contract (but not necessarily material breach) and
BT shall be entitled to recover Liquidated Damages in accordance with the
Condition of Contract entitled Default and Liquidated Damages. Where BT
contributes to any delay or failure of the SLA, project time-scales will be
revised to take account of the impact of BT’s contribution to the delay or of
the failure of the SLA. Liquidated Damages will then be recalculated to take
into account BT’s contribution to the delay.
4 MANAGEMENT INFORMATION
In addition to the Performance Monitoring reports and Governance reporting, the
Supplier shall provide the following information to the BT Commercial Contact on
a monthly basis in the format advised by BT:
- Performance against budget — including total billed to date by project and
job, balance outstanding against order value by project and job, value of any
applicable discounts;
- Number of contractors compared to the Supplier’s FTE by project;
- Meetings with BT project managers and new prospects discussed;
- Resource utilisation — including total number of resource deployed by project;
- Churn of resource against BT projects
- Projects/Work in delay;
- Status reports on skill-sets register.
5 HOURS OF SERVICE
5.1 Unless otherwise specified in the Statement of Requirements or Purchase
Order, the Supplier may provide the Services during the normal offshore working
day.
5.2 Where there is an operational need identified in the Statement of
Requirements for Work performed offshore to be performed according to UK Working
Day hours this will be at no extra charge to BT.

Pages 86 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
6 THIRD PARTY SOFTWARE LICENCE
The Supplier will provide generic hardware and all software required for
performance of the Services subject to the terms of Supplier’s Hardware and
Software Policy to be provided by Supplier and mutually agreed upon by BT and
Supplier.
6.1 In the event, the Supplier does not have the relevant licences; the Supplier
shall use reasonable endeavours to procure the relevant licences with immediate
effect to enable them to discharge their obligation during the performance of
the Services for BT. All cost sustained in procurement of these licences shall
be borne by the Supplier being part of its obligation under this Clause, or as
agreed in writing by the parties.
7 QUALITY REQUIREMENTS
7.1 The Supplier shall work to a Quality Management System that meets the
requirement of BS/ISO9000 or equivalent, such as CMMiL3 or above. A body
approved by any of the National Accreditation Councils must issue the
certificate, if applicable.
7.2 BT requires its Suppliers to have recognised industry specific quality
accreditation (e.g. SEI CMM, ISO TickIT. BS15000). The Supplier shall provide
details of its current accreditation.
7.3 The Supplier will carry out and be able to supply evidence of periodic
quality checks (at least quarterly) to ensure the consistency of delivery of the
Supplies, and the provision of management information as agreed.
7.4 If the Supplier, having had at the Commencement Date a Quality Management
System certified to comply with the requirements of BS/ISO9001 (EN 29001 or
other equivalent) by an accredited certification body, ceases to maintain the
certification, then the Supplier, for avoidance of doubt, shall be in breach of
the Contract. (This shall also apply to any sub-contractors that may be used).
7.5 At the end of each Work Package the supplier will carry out and document an
End of Stage assessment and, following live implementation, will contribute to
the Post Implementation Review (PIR). Lessons learnt for both reviews must be
applied to future work packages.

Pages 87 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
8 PRICING AND PRICING ARRANGEMENTS
8.1 In consideration of the Supplier undertaking the Work, BT shall pay the
Supplier such amounts as specified in the Purchase Order.
8.2 For T&M based Work, the amount to be paid by BT for the Work shall be
calculated in accordance with the day-rates, expenses and discount formula set
out in the agreed Pricing Schedule.
8.3 For T&M based work, the Supplier’s quotation in response to a RFQ from BT
shall map resource to be utilised for the Work to the Skills Framework for the
Information Age (SFIA) skills categories and levels, including day-rates
contained in the Pricing Schedule and the quantity of resource to be utilised
for the Work.
8.4 For fixed price based work, the Supplier, on BT’s request shall provide
adequate information as to allow BT to validate the quoted price, to ensure that
the price for such fixed price work is fair and reasonable. The information that
would be provided could include effort breakdown or a level of price breakdown,
rates applied, price for third party components e.g. hardware, third party
software, risk provisions etc. Any request for such information by BT shall be
made prior to the award of work to the Supplier. For the avoidance of doubt, BT
is not entitled to request information regarding Supplier’s internal cost
structures and / or information related to the Supplier’s margins or information
that attempts to achieve such result.
8.5 For the Supplier to accept entirely the necessity of this Contract to
deliver value for money for BT whilst at the same time enabling a fair return to
the Supplier. Supplier shall demonstrate value for money and the Supplier shall
work closely with BT prior to Work Package and or Purchase Order award to
develop an appropriate mechanism which may include one of the following:
Benchmarking, SLA, Performance Scorecard or Partnership Scorecard according to
Contract Performance Requirements, value for money model etc., and during the
life of the Contract to report on performance against the chosen methodology
9 NOT USED
10 PRICE SATISFACTION
10.1 Where any Work is undertaken by the Supplier on a non-competitive basis,
the Supplier undertakes to provide information in accordance with Appendix 1.
11 INTENTIONALLY DELETED

Pages 88 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
12 CONTINUOUS IMPROVEMENT
12.1 Maintenance and support contracts will target year on year price reductions
through efficiency gains. The Supplier shall demonstrate and detail how this
will be achieved for the following Financial Year 2 months prior to the
beginning of the following Financial Year.
12.2 On an individual Work Package basis BT may require the Supplier to provide
to BT a Performance Indicator (PI) for the ensuing year on or before the first
anniversary of the commencement of any Contract, and on each successive
anniversary for the duration of the Contract. The PI shall be a stretching, but
achievable objective that represents an improvement over the Performance Target.
For each successive year for the duration of the Contract following the first
anniversary of the commencement of the Contract, the Supplier’s actual achieved
performance shall be calculated as an average of such performance in each
component eight quarters) and where such performance so calculated exceeds the
relevant Performance Target that Performance Target shall be amended to the
actual achieved level.
13 EXIT TRANSITION CO-OPERATION
13.1 If the Contract is terminated by BT pursuant to Clause 5 (Performance
Monitoring) above, or not renewed with the Supplier beyond the initial Term, and
if required by BT, the Supplier shall co-operate fully with BT and with any
third party nominated by BT, at no additional cost to BT, except for undisputed
invoices, in facilitating the provision of Replacement Work. Such co-operation
shall include, without limitation:
13.1.1 the supply by the Supplier of such Supplier’s Background Information as
is reasonably necessary to enable Replacement Work to be provided in a similar
manner to that in which Supplies had or should have been provided by the
Supplier, subject to the confidentiality provisions of the Contract; and
13.1.2 the granting by the Supplier to BT or, at BT’s option, a third party, of
a licence to use such Supplier’s Background Information solely in relation to
the provision of Replacement Work for a period expiring five years after the
date of termination (or part termination) of the Contract; and
13.1.3 the undertaking by the Supplier of reasonable endeavours to procure for
BT or BT’s nominated contractor the grant or

Pages 89 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
transfer of all licences and permissions under third party Intellectual Property
Rights which may from time to time be reasonably necessary for the provision of
Replacement Work to the extent that such third party Intellectual Property
Rights have been used in the provision of Supplies by the Supplier.
13.2 For the purpose of this clause (Transition Co-operation) “Supplier’s
Background Information” shall mean all Information owned or controlled by the
Supplier or companies in the same group (as defined by s.53 Companies Act 1989)
as the Supplier.
13.3 To ensure a smooth transition at the end of the Contract, BT requires the
Supplier to maintain Documentation relating to the processes and procedures used
in the execution of the Contract for the Work for the lifetime of the Contract.
13.4 For the avoidance of doubt, such Documentation shall be subject to the
Condition titled Intellectual Property of the Conditions of Contract schedule.
13.5 Where the Supplier is the gaining Supplier:
13.5.1 As part of any such transition, BT may require the gaining Supplier to
act initially as the Prime Contractor and take full contractual responsibility
for provision of the Work, prior to the losing Supplier being managed out.
13.5.2 The Supplier shall complete transition of the Work within 3 months of the
commencement of the Work
13.5.3 Where the Supplier is transitioning Work from an incumbent supplier (this
could be BT or another external supplier to BT), the Supplier shall detail the
support requirements needed from the incumbent supplier to complete the
transition. This should include but not be limited to: number and type of
resource, period required, location, availability etc.
13.5.4 The gaining Supplier shall be responsible for the continuity of service
and management of any resultant transition when gaining new Work either from BT
or an existing 3rd party Supplier.
13.5.5 Transition of new Work shall be at the gaining Supplier’s risk and
expense.
13.5.6 The gaining Supplier will be required to provide a top level plan which
shall address the following areas:
- Key dates/timescales

Pages 90 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
- Documentation
- Sharing/release of information
13.6 Where the Supplier is the losing Supplier:
13.6.1 shall commit to working with BT’s gaining Supplier to ensure successful
transition of Work in the event of them not being retained as BT’s Supplier for
a specific area of Work.
13.7 Any transition related costs shall be subject to audit and validation by
BT.
13.8 The Supplier agrees to vacate BT’s premises within a reasonable period and
deliver to BT those BT assets in the Supplier’s custody.
13.9 The provisions of sub-clause 6.1. above shall survive the termination of
the Contract.
14 EXIT COSTS
14.1 In some cases the Supplier may be required to transition Work to BT or
another external supplier to BT. Where the existing contractual arrangement for
the Work allows or does not prohibit exit charges, the Supplier shall include
detailed exit costs and an exit strategy plan within their quote for each Work
Package.
15 ACCEPTANCE
15.1 In this Condition:
“Acceptance Test(s)” means formal testing to determine if the Supplies satisfy
the criteria for Acceptance for BT to Accept the Supplies or any part of them,
including without limitation, any First Repeat Test or Second Repeat Test as
defined in this Condition.
“Certificate of Service” means a certificate issued by BT in respect of Supplies
or any part of the Supplies, which, although having failed to pass the
Acceptance Tests, BT requires to be put into commercial service. “Commercial
Service” shall be construed accordingly.
15.2 The Supplier shall provide BT with written Acceptance Test methodology in
respect of the Supplies on or before [as agreed in Work Package and/or Purchase
Order]. BT shall approve or reject such methodology within 14 days of receipt.
If rejected, the Supplier shall

Pages 91 of 126



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
amend the methodology as necessary until approved by BT (such approval not to be
unreasonably withheld).
15.3 Supplies shall not undergo any Acceptance Test until:
(a) Supplies have passed any required off-site tests;
(b) the Supplier can demonstrate to BT’s reasonable satisfaction following its
own testing that the Supplies should pass the Acceptance Tests;
(c) BT has approved the Acceptance Test methodology; and
(d) any required inter-working is achieved and combinations of hardware and
software have been fully integrated and proven as a system.
15.4 The Supplier shall give at least 14 days written notice to BT of Supplies
being ready for Acceptance Tests.
15.5 Acceptance Tests shall take place in the presence of BT’s nominated
representative(s).
15.6 If Supplies pass the Acceptance Tests, BT shall issue to the Supplier an
Acceptance certificate, which shall, if Supplies are being tested severally, not
constitute an admission that Supplies have been completed in every respect. The
Acceptance procedure shall be repeated for each portion of the Supplies.
15.7 If any Supplies fail the Acceptance Test:
(a) BT shall notify the Supplier in writing accordingly within 10 days of
completion of the tests, stating the reasons for the failure; and
(b) the Supplier shall promptly make such alterations to Supplies as are
necessary to pass repeat Acceptance Tests within 10 days of such notice (“the
First Repeat Test”); and
(c) if Supplies fail the First Repeat Test, the Supplier shall promptly make
such further alterations to Supplies as are necessary to pass a further repeat
Acceptance Test (“the Second Repeat Test”) within 10 days of notice of failure
of the First Repeat Test.
15.8 If any Acceptance Test is not completed by the due date, or Supplies fail
the Second Repeat Test, BT may (at its option):
Pages 92 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
(a) bring Supplies into Commercial Service at any time and/or claim liquidated
damages for delayed Supplies as set forth in the Work Package; or
(b) terminate the Contract from the date specified by written notice to the
Supplier.
15.9 If any Acceptance Test is not completed by the due date or Supplies fail
any Acceptance Test, BT shall, upon giving written notice to the Supplier, have
access to Supplies for its own testing and evaluation purposes but shall take
reasonable care not to hinder the Supplier in achieving Acceptance, although the
Supplier shall be responsible for any delay.
15.10 If Supplies fail any Acceptance Test, BT may put them into Commercial
Service and issue a Certificate of Service, which shall include a list of
remaining portions of Supplies and all relevant deficiencies to be remedied by
the Supplier as are then known to BT.
15.11 Supplies put into Commercial Service on any date:
(a) benefit from the provisions of the Condition headed ‘Warranty’ as if the
period of such warranty had commenced on such date and had been extended by the
period between such date and Acceptance of all Supplies; and
(b) shall be made accessible to the Supplier for remedial work to achieve
Acceptance and be at the Supplier’s risk.
15.12 During Commercial Service, the Supplier shall, if required by BT, and at
the Supplier’s own additional cost, work outside its normal working hours in
order to remedy any deficiencies.
15.13 BT’s rights under this Condition are without prejudice to any other rights
or remedies it may have, and to any of the Supplier’s obligations.
Pages 93 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
SCHEDULE 6 APPENDIX 1 (PRICING)
1. IT SERVICES PRICING PRINCIPLES
The following principles shall be applied to prices quoted by the Supplier for
IT Services provided under the Contract. In order to demonstrate their
compliance with these principles, the Supplier will provide information to BT to
support their quotation, as applicable.
1.1. COST TRANSPARENCY
The Supplier shall provide corporate level general financial information as
follows:
1.1.1. Subject to the confidentiality provisions in this Contract the Supplier
shall provide the following information at a corporate level for benchmarking
purposes. This shall be provided to the extent of the publicly available
information as published in Annual and quarterly financial statements.
ELEMENTS
Revenues
Gross Profit
Sales & Marketing Expenses
General and Administrative Exp
Research & Development costs
Amortizations Operating Income
(Note : Transparency / ensuring an appropriate price for individual projects is
covered by Section 2.2)
1.1.2. All day rates shall be based on the Supplier’s identified standardised
Cost Recovery Assumption.
For the avoidance of doubt, Cost Recovery Assumption is defined as the number of
days assumed by the Supplier that they will need to charge for the resource to
fully recover the cost of the resource, including pay, benefits, overheads and
margin. The Cost Recovery Assumption makes allowance for all leave entitlement,
including annual leave, public holidays and casual leave, plus any training and
sick
Pages 94 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
absence, where the Supplier cannot charge the customer for the resource.
[***]
All T&M engagements shall use a common currency of Person-days of effort.
Person-days of Effort shall mean the total number of days required to
successfully deliver the Work Package, irrespective of the number of resource
used, inclusive of any shift working or overtime.
1.2. VALUE FOR MONEY
For each proposal it presents the Supplier shall demonstrate the value of its
offer to BT:
1.2.1. For fixed price (“FP”) based Work, BT may assess the value of the
Supplier’s offer by benchmarking the Supplier’s quotation to a comparable T&M
based price, [***] with an expectation that FP Work will be price beneficial to
BT. In accordance with clause 8.4 in Schedule 6 the Supplier will cooperate with
BT in providing sufficient information for BT to assess the value of the
Supplier’s offer.
1.2.2. The Supplier shall co-operate with BT to provide world class pricing and
value for money in accordance with the Condition titled Best Price in Schedule 6
of the Contract;
1.2.3. [***]
1.3. 90:10 PRINCIPLES
All projects will maximise off shore resource to provide the most cost effective
pricing and explain the justification for on-shore resources at the time of, and
as reflected in, the quote submission or Work Package.
1.3.1. For time and materials (“T&M”) based Work, the Work shall be based on an
assumption that [***]% of the Supplier’s overall engagement on Work under the
Contract, by resource numbers, shall be performed offshore ([***]). Exceptions
to the [***] principles may be agreed by the parties on a case by case basis at
the time of agreement of the applicable Service.
1.4. SHORT-TERM ONSHORE WORK
1.4.1. Where the Supplier cannot perform the work within the planned onshore
resource allowance as agreed between the parties in a Work Order due to
unplanned exigencies or emergency requirements, and required placement of
resources for short period Onsite, [***]
Pages 95 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
1.4.2. The total cost for the onshore assignment shall not exceed the published
onshore T&M rate of the resource for the duration of the assignment.
1.4.3. The Supplier shall be responsible for air travel and associated visa or
work permit expenses
1.4.4. Short-term shall be defined as less than 1 month. Beyond 1 month, the
resource allocations in the Work Order shall be modified through Change Control
1.5. All prices are to be in GB Pounds sterling and in line with Schedule 12
(Pricing)
1.6. YEAR ON YEAR COST REDUCTION
Maintenance and support contracts will target year on year price reductions
through efficiency gains.
1.7 [***]
2. PRICING MODELS
BT may request the Supplier to provide a quotation based on one or more of the
pricing models detailed below for any Work Package requirement.
The Supplier should provide a quote on the basis of the pricing model identified
by BT, but may offer an alternative model for consideration by BT in addition to
that requested by BT.
2.1. TIME AND MATERIALS BASED PRICING
2.1.1. The Supplier shall provide a rate card based on a standard definition of
roles, mapped to the Skills for the Information Age (SFIA) matrix in terms of
Category, Sub-Category, Skill and Level. The rate card shall detail day rates
for all roles that may be provided by the Supplier under the terms of the
Contract. The rate card shall be provided in the format shown in Table 1 below.
(For information on the Skills Framework for the Information Age (SFIA)
matrix please refer to the SFIA web-site at: http://www.SFIA.org.uk).
2.1.2. For T&M based pricing the Supplier’s quotation shall use the rates
specified in Supplier’s Contract T&M rate card set out in Table 1 below. Such
rates shall be the maximum rates that the Supplier may charge for T&M based Work
under the Contract for the first Annual Period.
Pages 96 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
2.1.2.1. For Go To Market opportunities, the T&M rate card shall be regarded as
indicative and the actual rates shall be agreed on an opportunity basis.
2.1.3. For individual T&M based quotations for work packages defined by BT, the
Supplier shall:
2.1.3.1. provide a maximum (“Capped”) price for complete performance of the Work
as defined in the Work Package, excluding Change Control.
2.1.3.2. provide price build information to enable maximum price calculations
for individual work packages; such information shall include the resource
profile and cost for the Work, estimated business expenses, infrastructure
charges (if applicable) and any specific chargeable items not included
elsewhere;
2.1.3.3. provide pricing information in a standard T&M pricing template provided
by BT;
2.1.3.4. provide pricing that ensure the overall engagement conforms to
[***] principles; subject to 1.3.
2.1.3.5. Provide a statement of the level of risk and flexibility, in percentage
terms, that has been built into the Maximum price for the Work.
2.1.4. T&M based Work shall be charged only for the number of Person-days of
Effort used in performance of the Work up to the maximum agreed Person-days of
Effort for the Work Package. BT shall pay no more for the Work than the Capped
Price estimated by the Supplier. Any change to the Capped Price for the Work
shall be subject to review and prior authorisation by BT’s Commercial Contact
via change control.
2.1.5. All T&M rates to be exclusive of VAT and Business Travel and Expenses,
[***]
2.1.5.1. [***]
2.1.6. All day rates shall be based on the principle of a professional working
day, assuming a normal 8 hour working day;
2.1.6.1. [***]
2.1.7. For the avoidance of doubt, Business Travel and Expenses does not include
travel to and from the normal place of work;
Pages 97 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
2.1.8. All Business Travel and Expenses shall be calculated in accordance with
BT Policy for BT Business Travel and Expenses attached at Appendix 1;
2.1.9. Any onshore assignments for offshore resource of more than 3 months may
be charged at onshore rates. [***]
2.1.10. The Supplier should clearly demonstrate how BT will benefit from any
additional efficiency which is to be achieved, such as any economies of scale
benefits that can be accrued from increase in volume of Work and resource
provided, or revised scope of work.
2.1.11. Any T&M engagement is based on the team profile agreed with the BT
Project Manager at the commencement of the Work. Unless the resource team had
resource nominated as Key Personnel, the Supplier shall be responsible for
maintaining the agreed team profile without increase cost to BT for the duration
of the Work irrespective of any grade increase of the individuals providing the
Work. In the event of renewal of the Work Package, no increase in grade of the
roles within the team profile shall be permitted without prior agreement of the
BT Project Manager.
2.1.12. BT shall expect the supplier to provide resource onshore for any hot
housing associated with a 90 day development cycle. Such resource to be deployed
in accordance with the Short-term Onshore Work principles [***].
2.1.13. In the event that the hothouse goes beyond [***] as a result of the
Supplier’s inability to deliver BT’s requirements BT shall not be charged for
the additional time [***].
2.1.14. In addition to this, the Air fare expenses and initial travel to Hot
house location may be charged as expenses up to a maximum cap of [***] per
person. Any higher amounts if incurred shall be charged with prior approval from
BT.
2.2. FIXED PRICE
Where the Supplier provides a Fixed Price (“FP”) quotation for a Work Package,
the following shall apply:
2.2.1. For multi-year FP engagements, payments shall be made monthly in arrears;
2.2.2. For short-term FP engagements, payments shall be made in arrears against
agreed deliverables;
2.2.3. All prices are to be fixed in Pounds sterling, and in line with
Schedule 12 (Pricing)
Pages 98 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
2.2.4. Where the FP proposal covers a multi-year engagement, each price shall be
detailed as shown in Fig. 1

                                          TOTAL FP   Q1   Q2   Q3   Q4   P.A.
YEAR 1
  L   L   L   L   L
YEAR 2
  L   L   L   L   L
YEAR 3
  L   L   L   L   L
TOTAL
                   

2.2.5. Any items or services not included in the Fixed Price must be clearly
identified, and pricing information detailed separately.
2.2.6. The Supplier shall provide sufficient data with each FP proposal for
benchmarking purposes, to demonstrate adherence to the pricing principles
defined in section 1 of this Schedule. Such information shall include:
2.2.6.1.1. total effort (in number of Person-days of Effort)
2.2.6.1.2. resource profile of team (in terms of numbers and roles)
2.2.6.1.3. risk/contingency assumptions included within the total number of days
effort
2.2.6.1.4. offshore:onshore ratio of resource
2.2.6.1.5. Project Plan, Milestones, quality gates and Acceptance Criteria
2.2.6.1.6. A price breakdown including the following as applicable:
- Resource element
- Non-resource element
- Infrastructure element
- Risk margin
- Other elements
Pages 99 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
Table 1. [***]
Pages 100 of 126

 



--------------------------------------------------------------------------------



 



‘PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
SUBJECT TO CONTRACT
BT POLICY FOR BT BUSINESS TRAVEL AND EXPENSES
GUIDELINES FOR CONTRACTORS PERSONNEL
The provisions of this policy and any information relating to it, e.g. rates and
charges, are strictly confidential and subject to the confidentiality conditions
of the Contract.
1. TRAVEL
The cost effectiveness and appropriateness of making the journey by air, sea,
rail, or road should be considered.
Air
For journeys by air, STANDARD/ECONOMY CLASS SHOULD BE USED.
For journeys with carriers in Africa and for travel within Central and South
America, travel should be first class where available.
The policy above sets out the class of travel to be used. Exceptionally where it
is considered that a higher class of travel is appropriate, for example where it
is operationally essential and the business need determines it is cost
effective, this may be authorised by the BT Project Manager.
Rail & Ferry
For journeys by rail, STANDARD CLASS should normally be used. Exceptionally on
‘InterCity’ routes where a journey is being made at peak travelling time and is
of at least two hours duration for each individual journey, the BT Project
Manager may authorise first class travel in advance if it will provide
significantly greater privacy and quiet for people working on the train.
First Class travel may also be authorised when:
- an overnight Sleeper is the most cost effective mode of transport and is as an
alternative to an overnight stay
- upgrading during the journey is appropriate e.g. during transport
difficulties, because of changes in travel plans and / or business needs or when
standard class accommodation is full. Reasonable judgement should be made at the
time
- special tickets are available which are at the same price or cheaper than
standard class.
IN CONFIDENCE
Page 101 of 126

 



--------------------------------------------------------------------------------



 



‘PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
SUBJECT TO CONTRACT
- where the two hour journey criterion is not met but a person is joining a BT
colleague, who is authorised to travel first class, to work on the train.
The cost of necessary seat reservations will be reimbursed.
For ferry travel advantage should be taken of multiple tickets where they are
available.
Road
The shortest most practical route must be used for all journeys. Deviations from
the route to pick up or drop off authorised passengers may be claimed. In
addition to the appropriate rate of mileage, garaging, parking fees and tolls
will be reimbursed. Receipts should be obtained wherever possible. Driving and
parking fines and penalties will not be reimbursed.
Mileage Rates
Mileage may only be claimed for travel in connection with BT business specific
to the Contract. [***]
Exceptionally, and only with prior line manager authorisation, higher rate
mileage may be claimed for short journeys of less than 30 miles return. In these
instances the following mileage rates will apply:
[***]
Hire Cars
Hire cars should be used only in connection with BT business specific to the
Contract. Vehicles are not to be used for private purposes. However incidental
private use is allowed e.g. to obtain a meal whilst working away from home. The
business mileage fuel costs and hire charges incurred will be reimbursed.
Generally only vehicles up to 1.4 litres capacity should normally be hired.
Vehicles with a greater capacity may only be hired where a justified business
need is identified e.g. there are three or more passengers or significant
luggage or equipment is to be carried or a particularly long motorway journey is
involved.
Taxis
Taxis should only be used exceptionally, where due to the time of travel, nature
of journey, personal safety considerations or the carriage of heavy luggage,
public transport does not provide a reasonable option. To avoid surcharges and
waiting time, taxis should not normally be pre-booked. Receipts should be
obtained in all instances.
2. OVERNIGHT ACCOMMODATION
IN CONFIDENCE
Page 102 of 126

 



--------------------------------------------------------------------------------



 



‘PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
SUBJECT TO CONTRACT
The actual, reasonable receipted costs of hotel accommodation, breakfast and
evening meal (table d’hote, hotel restaurant or equivalent) may be claimed.
Personal expenditure such as bar bills, videos and newspapers will not be
reimbursed.
For longer term stays, consideration should be given to more cost effective
arrangements e.g. rented accommodation. In such cases, the principle of
reimbursement of reasonable expenditure applies. Reimbursement may cover costs
such as rent, council tax, utility charges and appropriate meals out.
3. OTHER EXPENSES
All other expenses including but not limited to the purchase of equipment or
software, hospitality expenditure or any form of expenditure not directly
incurred by the contractor must be claimed using the appropriate BT internal
process.
4. AUDITING OF EXPENSES
The Supplier shall make available their full reconciliated monthly expense
statements within 8 weeks of the end of the month in which such expenses have
been incurred.
Evidence of expenses incurred for all amounts, mandatory for greater than L5,
shall be made available for BT’s inspection.
IN CONFIDENCE
Page 103 of 126

 



--------------------------------------------------------------------------------



 



‘PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
SUBJECT TO CONTRACT
SCHEDULE 6 APPENDIX 2 WORK PACKAGE TEMPLATE
Contains Guidance notes on putting together a Work Package. The sections
highlighted pink are mandatory for completion.
CONTRACT NO: [                    ]
SUPPLIER QUOTATION REFERENCE: [                    ]
[TITLE] (the “PROJECT”)
1. DEFINITIONS
[Please insert here any additional definitions used for the purposes of the Work
Package. Those definitions set out in the Contract shall continue to apply.]
2. PROJECT BACKGROUND
[Provide a brief overview of the Project. This enables someone unfamiliar with
the engagement to understand the context]
3. DESCRIPTION AND SCOPE OF SERVICES
3.1 TO BE COMPLETED BY BT [REFER TO STATEMENT OF REQUIREMENTS DOCUMENT IF
PROVIDED SEPARATELY]
[Provide here full details of the Services (as that term is defined in the
Contract) to be performed by the Supplier.
The Services must be described in enough detail so that someone unfamiliar with
the Project could understand what both parties’ obligations are.]
3.1.1 HOURS OF SERVICE
[BT should identify the Hours of Service including any week-end or Bank Holiday
requirements (Indian and UK).]
3.1.2 SHIFT PATTERNS
[Shift patterns to be detailed as appropriate.
The BT Project team should include a high level process flowchart as
appropriate.]
3.2 TO BE COMPLETED BY THE SUPPLIER AS PART OF THEIR RESPONSE.
3.2.1 UTILISATION OF SUPPLIER’S BACKGROUND INFORMATION
IN CONFIDENCE
Page 104 of 126

 



--------------------------------------------------------------------------------



 



‘PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
SUBJECT TO CONTRACT
[Supplier must set out details of the Supplier’s Background Information that the
Supplier believes it will utilise during the performance of the Services (and
production of the Services/Deliverables) under this Work Package. In the event
that the Supplier becomes aware, during the course of the Work Package, that
additional pieces of Supplier’s Background Information will be used in the
provision of the Services/Deliverables the Supplier must draw these to BT’s
attention upon delivery of the Deliverables in question.]
3.2.2 TRANSFER OF DATA
In the event that the Services include cross-border data flows. Please note
that:
(i) The Supplier must advise BT’s Commercial Contact in writing, in advance, of
the manner by which the Supplier intends to store or process BT Personal Data
(Condition                                         );
(ii) This is particularly important if any of the BT Personal Data is to be
exported outside the European Economic Area (Condition
                                        ), as defined in the Contract.
                                         must notify BT in advance, in the
relevant Work Package, of [Suppliers] intention to export BT Personal Data
outside the European Economic Area;
(iii) BT must give its prior written consent to the exportation of BT Personal
Data (i.e. any BT data, not just sensitive personal data) outside the European
Economic Area (Condition
                                                            )). Such consent
must be confirmed in writing by BT prior to commencement of any Services through
the execution of Appendix A as part of this Work Package.
IMPORTANT NOTE:
Please note that in the event of cross-border data flows the parties shall need
to sign up to and agree to be bound by the EU Model Clauses at Schedule 3 to the
Contract
[If this Work Package is likely to include Services that result in cross-border
data flows please contact Group Legal Procurement Team for guidance.]
IN CONFIDENCE
Page 105 of 126

 



--------------------------------------------------------------------------------



 



‘PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
SUBJECT TO CONTRACT
4. DELIVERABLES AND TRAINING IN DELIVERABLES
4.1 SUPPLIER DELIVERABLES
[Provide full details of the Services (as that term is defined in the Contract)
(if any) and Software (as that term is defined in the Contract) (if any) to be
delivered by the Supplier as part of the Services. If there are no deliverables
please state “No Deliverables/Software will be provided by the Supplier under
this Work Package”. It should be specified in the Work Package whether the
Supplier is primarily responsible for Deliverable and where BT is primarily
responsible, e.g. where the Supplier’s role has been to “assist” or “support”
BT.]
[If training in the Deliverable(s) is to be performed by the Supplier as part of
the Services, then detail it here. If not applicable put “No training in the
Deliverables will be supplied by the Supplier under this Work Package.”]
4.2 BT DELIVERABLES
[Provide full details of the deliverables (if any) and software (if any) to be
delivered by BT as part of the Services that the Supplier’s Services are
dependent upon. Also include details of BT and/or third party deliverables and
software in Section 15 (BT Obligations).]
5. BT PROVIDED ITEMS
[Please insert details of any Equipment (as such term is defined in the
Contract) that the Supplier is receiving from BT (including BT Supplied Items),
documentation e.g. process documents, customer data, scripts etc.]
[Please also insert details of any Third party software that the Supplier is
receiving from BT.]
[In addition please include details of any Work Package specific training that
BT will provide the Supplier including duration, people numbers etc.]
6. SUPPLIER PROVIDED EQUIPMENT
[Please insert details of any Equipment (as defined in the Contract) the
Supplier is providing to BT]
7. MAINTENANCE AND SUPPORT
IN CONFIDENCE
Page 106 of 126

 



--------------------------------------------------------------------------------



 



‘PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
SUBJECT TO CONTRACT
[If Maintenance and support of Deliverables is to be performed by the Supplier
as part of the Services then detail here, if not applicable then put, “No
Maintenance or Support for Deliverables created under this Work Package is
provided by the Supplier under this Work Package.”]
8. BT SYSTEMS
[You will need to ensure that BT has adequate LEAD TIME for it to provide all
necessary Authorisation and related written consents regarding connection to BT
Systems, prior to Project commencement. This is likely to take at least a week.
Check with BT Project Manager on the security procedure to be followed to obtain
Authorisation and continue to have Access. Include the BT Security Contact in
these discussions.]
The Supplier must at all times comply with the BT Security Policy in force at
the time of the Work Package. BT must promptly supply this to the Supplier. The
Supplier may decline to proceed with a Project if compliance with the BT
Security Policy is, in the Supplier’s opinion, not practical or feasible.
(Please note that the BT Security Policy may require the parties to execute an
Interconnect Agreement prior to connecting to BT Systems.)
The Supplier must obtain prior written consent from the BT Security Contact
prior to connecting any equipment not supplied by BT to any BT LAN port, e.g.
when connecting Supplier laptops to a BT LAN port.
The Supplier must NOT commence work until Authorisation is granted. If you have
any queries regarding the process to be followed to obtain Authorisation please
contact the Group Legal Procurement Team.
Include in the Work Package a full list of BT Systems that will be used by
Contract Personnel (ie [Supplier] personnel and subcontractors) during the
Project. Please note that this must include ANY connection to BT Systems, for
example in order to print or receive e-mail. If you are unclear about what
should be included in the list of BT Systems please raise this with the BT
Security Contact and obtain advice in writing.
9. NETWORK AND IT REQUIREMENTS
[Include any IT requirements including any bandwidth requirements and specific
disaster requirements.]
10. TIME TABLE
[If the Services are to be provided within a mutually agreed time then detail
the timetable for the performance of the Services (and, if applicable, dates for
delivery of Deliverables). There should be a start date and there may or may not
be a target completion date.
IN CONFIDENCE
Page 107 of 126

 



--------------------------------------------------------------------------------



 



‘PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
SUBJECT TO CONTRACT
Where appropriate a formal project plan should be developed with the Supplier
and appropriate remedies agreed for failure to meet agreed time-scales.]
11. SITE
Services relating to this Work Package shall be carried out at the following
site(s):
BT or Supplier to insert details of where the Supplier will perform the Services
and if applicable deliver any Deliverables.
[This may be left blank for the Supplier to present its recommendations but must
be completed prior to final agreement and placement of the Work Package].
12. ACCEPTANCE
[Acceptance procedures should be inserted, and the process the parties will
undertake to determine whether the criteria have been met if they have been
agreed in advance of work commencing under the Work Package.
[Acceptance criteria and procedures need to be specified where the Supplier will
receive deliverables from third parties and/or BT.]
13. PERSONNEL
13.1 SKILL SET REQUIREMENTS
[BT should identify the specific skills required to perform the Services
including any formal qualifications and / or accreditation requirements.]
13.2 CONTACT DETAILS
BT’s Commercial Contact will be [                    ]
BT’s Programme Lead/point of escalation will be [                    ] (if
applicable)
BT Project Manager will be [                    ]
BT’s Security Contact will be [                    ]
The Supplier’s Work Package Contact will be [                    ]
The Supplier’s Programme Lead/point of escalation will be [                    ]
(if applicable)
13.3 KEY PERSONNEL
IN CONFIDENCE
Page 108 of 126

 



--------------------------------------------------------------------------------



 



‘PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
SUBJECT TO CONTRACT
The Personnel identified below are key to the Services required and are
classified as Key Personnel (to be agreed between the Parties) as described in
the Contract.
- BT Key Personnel
- [List]
- Supplier Key Personnel
- [List]
14. REPORTING
[Detail here the specific reporting requirements e.g. timescales, deliverables,
SLA/KPI’s etc., and the frequency at which the Work Package representatives are
to meet including any project management arrangements.]
15. CHARGES
[Detail here the pricing matrix and methodology against which the Supplier is
required to submit prices for Services and how this is calculated. Include
details of what is included in the Price and anything that is specifically
excluded. Note that all costs exclude VAT.]
16. BT OBLIGATIONS
[Specify any particular obligations on BT’s part i.e. what the Supplier is
dependent upon. Include details of BT and/or third party deliverables and
software.]
17. RISKS AND ASSUMPTIONS
[List all descriptions and conditions which may have a material impact upon the
Supplier’s ability to meet its obligations.]
18. QUALITY STANDARDS & ASSURANCE, AND CODES OF PRACTICE
[BT to include any Work Package specific quality standards, codes of practice
etc.]
19. PERFORMANCE MEASUREMENT
[Work Package specific Service Levels (SLA’s) and Key Performance Indicators
(KPI’s) to be identified here. Service Credits shall normally be applicable to
KPI’s. Consider “risk and reward” schemes as appropriate to drive performance.]
20. ADDITIONAL
IN CONFIDENCE
Page 109 of 126

 



--------------------------------------------------------------------------------



 



‘PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
SUBJECT TO CONTRACT
[Please insert here any additional points that are not covered above including
any additional variations to the Contract.]
21. WORK PACKAGE PRICE
[ALL PRICING INFORMATION TO BE PRESENTED IN LINE WITH THE CONTRACT PRICING
SCHEDULE, UNLESS OTHERWISE AGREED]
IN CONFIDENCE
Page 110 of 126

 



--------------------------------------------------------------------------------



 



‘PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
SUBJECT TO CONTRACT
SCHEDULE 6 APPENDIX 2 WORK PACKAGE TEMPLATE
APPENDIX A [ONLY REQUIRED WHERE PERSONAL DATA BEING TRANSFERRED OUTSIDE THE EEA
Under the terms of the Contract and the Work Package hereof, the Supplier has
requested BT’s consent to [subcontracting/offshoring] certain services to
[                    ] who are located at [                    ]. The parties
have worked together to ensure that data protection and IT Security are
acceptable before commencing.
The parties have, in relation to various data protection and security matters
concerning the sub-contracting/offshoring of these services, reached agreement
and now wish to confirm the terms on which BT provides its consent.
AND IT IS AGREED AS FOLLOWS:
WITH EFFECT FROM EFFECTIVE DATE OF THE WORK PACKAGE HEREOF, THE FOLLOWING TERMS
AND CONDITIONS SHALL FORM A BINDING PART OF THE WORK PACKAGE AND COMPLEMENT
CLAUSE 3.2 ABOVE.
a) Consent
BT hereby consents under Clause 3.2 of the Work Package [Title of the Project]
above to the services as described in [Appendix___/Clause 4 above] (“the Work
Package Services) to this Work Package and provided under the ContracT being
subcontracted/offshored to [                    ] and located in [India].
The parties acknowledge and agree that certain personal data which forms part of
the personal data described in Condition with the heading “Protection of
Personal Data” of the Contract is processed in connection with these Work
Package Services (“Data”) and will be transferred to [                    ]
located outside the EEA. Notwithstanding that the Data will remain stored and
hosted in the United Kingdom, the parties further acknowledge and agree that the
Eighth Data Protection Principle under the Data Protection Act 1998 is relevant
to the processing of the Data. Further the parties have agreed to be bound by
the terms of the Commission Decision of 27th December 2001 on standard
contractual clauses for the transfer of personal data to processors established
in third countries, under Directive 95/46/EC as evidenced in Schedule 3 of the
Contract. These standard contractual clauses have been replicated and signed by
both parties and form Annex 1 to this Work Package. BT reserves the right to
substitute terms and conditions relating to the transfer of personal data to
processors established outside of the European Economic Area if, and by
agreement of the parties, (such agreement not to be unreasonably withheld or
delayed), such terms are commercially more acceptable to the parties and provide
the same level of protection for personal data.
B) OBLIGATIONS OF THE SUPPLIER
IN CONFIDENCE
Page 111 of 126

 



--------------------------------------------------------------------------------



 



‘PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
SUBJECT TO CONTRACT
The Supplier acknowledges that BT is the data controller of the Data for the
purposes of the Data Protection Legislation.
The provisions relating to confidentiality in Condition [                    ]
of the Contract shall apply in relation to the Supplier’s processing of the
Data. In particular, the Data shall not without the prior written consent of BT,
be disclosed or transferred to any person other than to [                     ]
or their personnel who have a valid reason for viewing or holding the Data.
The Supplier undertakes to procure that all such personnel in [India] who will
be viewing or who will have access to the Data in the course of providing
services to BT will enter into a legally binding individual confidentiality
declaration with the Supplier before commencing work in relation to the
services.
Prior to personnel being given access to Data, the Supplier will provide
appropriate training to all personnel who will be dealing with or processing
Data in relation to the relevant obligations under the Data Protection
Legislation and security and confidentiality procedures including any security
and confidentiality procedures reasonably requested by BT for the protection of
Data and will provide refresher training when reasonably necessary.
C) DATA PROTECTION PROVISIONS
i. BT, as the data controller for the purposes of the Data Protection Act,
taking into account the contractual obligations imposed on the Supplier by the
Contract and this Work Package Agreement, the technical and organisational
security measures which are in place and the other circumstances relating to the
Work Package Services confirms that it considers that an adequate level of
protection for the Data and for the rights of data subjects is in place.
ii. The Supplier agrees to ensure that all such technical and organisational
security measures as set out in Annex [B] are maintained throughout the duration
of the term of the Contract and Work Package Agreement except as such
arrangements are varied by agreement between the Parties. Accordingly, the
Parties agree that any transfer of Data will be compliant with Data Protection
Act.
iii. BT may suspend or terminate its consent and this Work Package for a serious
breach or serious non-compliance with Data Protection legislation in connection
with this consent. If either Party becomes aware of any breach of or
non-compliance with the Data Protection legislation in connection with the
Sub-Contracted Services that Party shall promptly inform the other Party and the
Parties shall, as soon as reasonably practicable, conduct a review of the matter
and implement any changes in processes or procedures established by the review
IN CONFIDENCE
Page 112 of 126

 



--------------------------------------------------------------------------------



 



‘PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
SUBJECT TO CONTRACT
SCHEDULE 6 APPENDIX 2 WORK PACKAGE TEMPLATE
APPENDIX A
ANNEX 1
EU MODEL CLAUSES
PART 1
MANDATORY: TO BE COMPLETED AND SIGNED BY THE PARTIES
DATA EXPORTER
The data exporter is British Telecommunications plc
DATA IMPORTER
The data importer is
                                                            
DATA SUBJECTS
The personal data transferred concern the following categories of data subjects:
CATEGORIES OF DATA
The personal data transferred concern the following categories of data:
(ARROW)
SPECIAL CATEGORIES OF DATA (IF APPROPRIATE)
No data classified as Sensitive Personal Data will be processed outside the EEA.
PROCESSING OPERATIONS
The personal data transferred will be subject to the following basic processing
activities:

                      DATA EXPORTER       DATA IMPORTER    
 
                   
Name:
          Name        
 
 
 
         
 
   
 
                                  Authorised signature       Authorised
signature    
 
                   
DATE:
          DATE:        
 
 
 
         
 
   

IN CONFIDENCE
Page 113 of 126

 



--------------------------------------------------------------------------------



 



‘PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
SUBJECT TO CONTRACT
PART 2
MANDATORY: TO BE COMPLETED AND SIGNED BY THE PARTIES.
Description of the technical and organisational security measures implemented by
the data importer in accordance with Clauses 4(d) and 5(c) (Schedule 3):
Generic measures for each service line in Annex 1 Part 1 [1 through 6]

                      Operational Organisational Measures                
 
                    Technical and Security Measures                
 
                    DATA EXPORTER       DATA IMPORTER    
 
                   
Name:
          Name        
 
 
 
         
 
   
 
                                  Authorised signature       Authorised
signature    
 
                   
DATE:
          DATE:        
 
 
 
         
 
   

IN CONFIDENCE
Page 114 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
SCHEDULE 7 — INTENTIONALLY LEFT BLANK
Page 115 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
SCHEDULE 8 — CHANGE CONTROL PROCEDURE
1. PRINCIPLES
(a) If at any time either party sees a need to change the Services that party
may request or recommend such change only in accordance with the Change Control
Procedure.
(b) Neither BT nor the Supplier shall unreasonably withhold its agreement to any
change provided that BT shall not be obliged to agree to any change increasing
the charges or requiring BT to incur material expenditure.
(c) Until such time as a change is made in accordance with the Change Control
Procedure, the Supplier shall, unless otherwise agreed in writing, continue to
supply the Services as if the request or recommendation had not been made.
(d) Any discussions which may take place between BT and the Supplier in
connection with a request or recommendation before the authorisation of a
resultant change to the Services shall be without prejudice to the rights of
either party.
(e) Any work undertaken by the Supplier, its sub-contractors or agents which has
not been authorised in advance by a change to the Services and which has not
been otherwise agreed in accordance with the provision of paragraph 1(c) shall
be undertaken entirely at the expense and liability of the Supplier.
2. PROCEDURES
(a) Discussion between BT and the Supplier concerning a change to the Services
shall result in any one of the following:
(i) a request to change the Services by BT; or
(ii) no further action being taken;
(iii) a recommendation to change the Services by the Supplier.
(b) Where a written request for an amendment is received from BT, the Supplier
shall immediately on receipt issue a written acknowledgement to BT and, unless
otherwise agreed, submit a Change Control Note (CCN) to BT within three weeks of
the date of the request.
(c) A recommendation to amend by the Supplier shall be submitted as a CCN direct
to BT at the time of such recommendation.
(d) Each CCN shall contain:
(i) the title of the change;
Page 116 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
(ii) the originator and date of the request or recommendation for the change;
(iii) the reason for the change;
(iv) full details of the change including any specifications;
(v) the price, if any, of the change;
(vi) a timetable for implementation together with any proposals for acceptance
of the change;
(vii) a schedule of payments if appropriate;
(viii) details of the likely impact, if any, of the change on other aspects of
the Services including but not limited to:
(A) the term of the Contract;
(B) the personnel to be provided;
(C) the charges;
(D) the payment profile;
(E) the documentation to be provided;
(F) the training to be provided;
(G) service levels;
(H) working arrangements; and
(I) other contractual issues;
(ix) the date of expiry of validity of the CCN; and
(x) provision for signature by BT and the Supplier.
(e) For each CCN submitted BT shall, within the period of the validity of the
CCN:
(i) allocate a sequential number to the CCN;
(ii) evaluate the CCN and, as appropriate:
(A) request further information;
(B) approve the CCN; or
(C) notify the Supplier of the rejection of the CCN; and
Page 117 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
(iii) arrange for two copies of an approved CCN to be signed by or on behalf of
BT and the Supplier.
(f) A CCN signed by both parties shall constitute an amendment to this Contract
pursuant to condition 22 headed “Variations”.
Page 118 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
SCHEDULE 9 — CONFIDENTIALITY AGREEMENT
IMPORTANT NOTE: This form must be completed by all non-BT people who undertake
Work for BT before they have access to BT information or BT computer systems.
You may, as a supplier or as an employee or subcontractor of a supplier to BT,
have access to BT information or BT computer systems.
BT requires you:
- to keep all BT information (whether or not it is marked “NOT TO BE SHOWN
OUTSIDE BT”, “INTERNAL”, “IN CONFIDENCE”, or “IN STRICTEST CONFIDENCE”)
confidential and not to disclose it, unless you first have BT’s written
permission;
- if you have access to BT customer or personal information, to comply with the
provisions of the Data Protection Act 1998;
- to access BT computer systems and BT electronic information only if you have
been authorised to do so. Unauthorised access may result in your being
prosecuted under the Computer Misuse Act 1990;
- to access and use BT computer systems and BT information only as is necessary
to do your job properly;
- to read and understand BT Security Requirement and Security Policy;
- to comply with other BT instructions and security policies that may be
notified from time to time; and
- not to connect any equipment not supplied by BT to any BT LAN port.
If you are in any doubt as to these requirements or the policies of BT Group
Security, further advice and information can be obtained from your BT contact.
PERSONAL DECLARATION
I have read and understand the above requirements and agree to be bound by them.
Signed Date:
 
Print full name and home address:
Name:
Address:
Page 119 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
SCHEDULE 10 — GENERIC STANDARDS
The latest issues are attached as follows:
- BT Generic Standard 11 Safety Management Issue 7.2
- BT Generic Standard 13 Environmental Impact Issue 9
- BT Generic Standard 18 Sourcing with Human Dignity Standard Issue 2
1 CONTRACT RESPONSE
To each attached Generic Standard the Supplier is required to make a declaration
of “Compliant”, “Partially compliant” or “Non-compliant” as appropriate.
This declaration shall be followed by a concise supporting statement describing
the way in which the Supplier complies, or why the Supplier does not and
identifying methods and tools used.
Compliance with the attached Generic Standards does not confer immunity from
legal obligations. The Supplier should note that BT reserves the right to
validate the information provided.
2 TABLE OF COMPLIANCE

                  Compliant   Partially Compliant   Non-compliant
Generic Standard 11
  (X)        
Generic Standard 13
  (X)        
Generic Standard 18
      (X)    

3 BT GENERIC STANDARD 11 FOR COMPLETION
4 BT GENERIC STANDARDS 13 AND 18 FOR ACCESS AND COMPLETION
On the Contract Commencement date the Supplier shall access the following URL’s
and complete the following two questionnaires:
https://secure.selling2bt.bt.com/ext/html/gs13/
http://www.selling2bt.com/html/working/humandignity/question.asp
Page 120 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.
IN CONFIDENCE
The Supplier must complete the questionnaires within a two month time period and
ensure that the file is emailed as the instructions indicate.
Page 121 of 126

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.
AMENDMENT number 1 dated 1st February 2008
TO
CONTRACT number 678650 (‘Contract’)

     
Between
  (1) British Telecommunications plc (‘BT’) and
 
  (2) Virtusa UK Limited (‘the Consultant’)

BT and the Consultant agree that:

•   the Contract is amended as set out below;

•   the value of the Contract remains unchanged and

•   all other Contract provisions remain unchanged.

Amendment details:
Payment Terms Change from [***] days to [***] days.
Condition 55.2 of contract 678650 will be superseded by the following:
55.2 BT will pay due Invoices submitted in accordance with this condition within
[***] days of the later of either date of the invoice or the date upon which the
invoice (including electronic copy of the invoices) is received by BT, All
payments shall be made in pounds sterling.

     
SIGNED for and on behalf of BT
  SIGNED for and on behalf of the Supplier
 
   
Signed /s/ Liam Callaway
  Signed /s/ Paul Greenan
 
   
Name Liam Callaway
  Name Paul Greenan
 
   
Position Buyer — IT Services
  Position: Financial Controller

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.
AMENDMENT number 2 dated 27th March 2008
TO
CONTRACT number 678650 (‘Contract’)

     
Between
  (1) British Telecommunications plc (‘BT’) and
 
  (2) Virtusa UK Limited (‘the Consultant’)

BT and the Consultant agree that:

•   the Contract is amended as set out below; and

•   the estimated value of the Contract remains unchanged; and

•   all other Contract provisions remain unchanged.

Amendment details:
Discount Structures: Minimums; Targets
Whereas; BT and Supplier have entered into a Work Package, a new Schedule has
been agreed to Contract 678650 “BT Training TM SOW ver2008-02-14v.7” herein
after referred to as Schedule 11 pursuant to which the Supplier will or has
provided resources to undergo training, on delivery processes, domain and
technologies of relevance to BT through 31 March 2008;

  1.   With respect to the Schedule 11, the parties hereby agree to the
following:

  a.   [***].     b.   [***] under and in accordance with Schedule 6, Appendix 1
(Pricing) condition 1.7 Discount Structures; Minimums, Targets of the terms of
Contract 678650, during the period of 1 April 2007 through 31 March 2008.     c.
  [***].

  2.   Schedules to this Amendment

  a.   Schedule 11 — BT Training TM SOW ver2008-02-14v.7

  3.   Capitalized terms used herein but not defined herein shall have the
meanings set forth in the Contract.     4.   Except as other wise modified
herein, all terms of the Contract remain in full force and effect.     5.   The
parties have executed this Amendment by their authorized signatories as of the
date first written above.

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

     
SIGNED for and on behalf of BT
  SIGNED for and on behalf of the Supplier
 
   
Signed /s/ Abbi Hewitt
  Signed /s/ Paul Greenan
 
   
Name Abbi Hewitt
  Name Paul Greenan
 
   
Position Buyer
  Position Financial Controller

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.
IN CONFIDENCE
AMENDMENT NO. 03 TO CONTRACT #678650
Whereas; British Telecommunications plc (registered in England and Wales under
Company Number: 1800000) whose registered office is 81 Newgate Street, London,
EC1A 7AJ (“BT”) and Virtusa UK Limited (registered in England under Company
Number 05640127 whose registered office is 1 Callaghan Square Cardiff CF10 5BT
(“the Supplier”) entered into a Contract for the Provision of IT Services to IT
dated as of 29 March 2007 No. 678650 (the “Contract”);
Whereas; BT and Supplier now seek to amend the Contract as further set forth
herein;
NOW THEREFORE, for valuable consideration, the sufficiency of which is hereby
acknowledged and confirmed by both parties hereto, the parties agree as follows:

  1.   Capitalized terms used herein but not defined herein shall have the
meanings set forth in the Contract.     2.   Additional Definitions: For
purposes of this Amendment, “Qualifying Business” shall mean: with respect to
the first, second and third Annual Periods of the Amendment Term, [***] of all
Eligible Annual Fees with respect to such period, and for the fourth Annual
Period of the Amendment Term, [***] of all Eligible Annual Fees. For the
avoidance of doubt, spend with Supplier under the terms herein that is
contracted through a third party on behalf of BT shall contribute to “Qualifying
Business”.     3.   Term. The term of this Amendment shall begin on April 1,
2008 (“Effective Date”) and shall continue until 31 March 2012 (the “Amendment
Term”).     4.   Qualifying Business Fee Commitment.

  a.   BT intends to engage Supplier to perform Qualifying Business under Work
Packages that are entered into from time to time by the parties for services to
be performed during the Amendment Term. In exchange for BT’s commitment
hereunder to spend a minimum of [***] in service fees (excluding taxes and other
pass through expenses like travel and other reimbursable expenses) related to
Qualifying Business under the terms herein during the Amendment Term, Supplier
is willing to extend certain discounts on service fees billed for Qualifying
Business and make certain other discount concessions to the Contract as further
set forth herein.     b.   Supplier and BT will enter into additional Work
Packages for Qualifying Business, subject to the terms herein. Each Work Package
will include without limitation, the terms customarily set forth in a Work
Package, including assumptions, deliverables, allocation of responsibilities and
other customary terms.

  5.   FINANCIAL ARRANGEMENT AND DISCOUNT STRUCTURE

  a.   BT has agreed to a minimum spend of [***] in service fees [***], during
the Amendment Term (“Total Committed QBF Spend”) (QBF as defined in
Section 5(b)(i)) on Qualifying Business with Supplier in exchange for certain
discounts applied by Supplier as further set forth herein.     b.   In exchange
for the Total QBF Committed Spend,

  (i)   For all service fees (excluding taxes and other pass through expenses
like travel and other reimbursable expenses) for Qualifying Business

Page 1 of 4

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.
IN CONFIDENCE

      (“Qualifying Business Fees” or “QBF”) charged under each Work Package (and
designated by the parties as Qualifying Business), Supplier shall [***] in
effect under the Agreement at the time of the Work Package, whether for time and
materials work or fixed price engagements, for all Qualifying Business Fees of
up to an aggregate amount equal to the percentages of Eligible Annual Fees in
any fiscal quarter as specified in paragraph 2 above (“Qualifying Business Fee
Cap”); provided that

  a.   if BT’s spend for Qualifying Business with Supplier falls below [***] in
any Annual Period before BT has fulfilled its Total QBF Committed Spend
(measured from the Effective Date through such Annual Period), BT shall refund
the Pre-Paid Discount with respect to such Annual Period, based on the
difference between the discount on [***] and discount of [***] applied against
the actual Qualifying Business Fees for such Annual Period; and     b.   if BT
does not achieve the Total QBF Committed Spend hereunder at the expiration of
the Amendment Term, BT shall refund the difference between the pre-paid discount
of [***] and the actual amount of discount that BT earned as a result of its
Qualifying Business Fees hereunder, to the extent not already refunded to
Supplier.

      For the avoidance of doubt, if BT is required to refund any Pre-Paid
Discount per the terms above, BT will not lose the right to earn the aggregate
Pre-Paid Discount refunded, subject to the terms herein.         BT shall pay
all such refunds within [***] days of expiration of the Annual Period or
Amendment Term as the case may be.         Supplier shall measure the amount of
Pre-Paid Discount earned by BT in each fiscal quarter based on the aggregate
amount of Qualifying Business Fees in such quarter multiplied by the [***]
discount as stated in Section 5(b)(i), and Supplier shall deduct from the
Pre-Paid Discount such earned amounts on a quarterly basis. To the extent BT
earns in excess of the Pre-Paid Discount during the Amendment Term, Supplier
shall continue to measure the amount of Qualifying Business Fees each fiscal
quarter until the termination of the applicable Annual Period. Within [***] days
of the end of such Annual Period in which BT has exceeded the Pre-Paid Discount
Amount and any applicable Annual Period thereafter during the Amendment Term,
Supplier will then issue to BT a credit under the Contract (as amended hereby)
in an amount equal to the value of the sum of Qualifying Business Fees billed to
BT with an invoice date during such Annual Period multiplied by the [***]
discount as stated above (“QBF Credit Sum”). Suppler will issue such credit
against monthly invoices issued by Supplier and agreed with BT in the periods
immediately following the applicable Annual Period. Upon expiration or
termination of the Contract where the parties do not renew the Contract, to the
extent of any remaining QBF Credit Sum, Supplier shall promptly pay to BT any
remaining QBF Credit Sum in respect of the final Annual Period (or part
thereof).

Page 2 of 4

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.
IN CONFIDENCE

  (ii)   Supplier shall pre-pay the aggregate discount hereunder on Qualifying
Business Fees, based on the Total QBF Committed Spend of [***], of [***] to BT
(the “Pre-Paid Discount”) no later than March 31, 2008; provided that such
Pre-Paid Discount shall be refundable to Supplier on a pro-rata basis, to the
extent that such Pre-Paid Discount is not earned hereunder by BT under the terms
herein.     (iii)   All Qualifying Business Fees (up to the Qualifying Business
Fee Cap) billed hereunder by Supplier with an invoice date during each Annual
Period shall be applied and included in the calculation of Eligible Annual Fees
and Annual Total Volume Discount for the applicable Annual Period under the
Contract. Further, the calculation of Qualifying Business Fees billed hereunder
shall be subject to the terms and conditions in the Contract (as amended hereby)
as applied to Eligible Annual Fees (including Section 1.7.2 (a), (b) and
(c) thereof). By way of example only, if [***] of Qualifying Business Fees were
invoiced to BT during an Annual Period under a Work Package for Qualifying
Business, [***] would be counted as Eligible Annual Fees under the Contract, but
no taxes or any reimbursable expenses would be included in the calculation of
Qualifying Business Fee or Eligible Annual Fees.     (iv)   Subject to the terms
herein, service fees billed under time and materials and fixed price engagements
shall all be Qualifying Business Fees hereunder.     (v)   Invoice Schedule: All
fees invoiced under Work Packages are non-cancellable and non-refundable, except
as otherwise stated herein.

  (c)  (i) In addition, The Discount Table in Section 1.7.2 of the Contract is
hereby deleted and replaced with the following:

Minimum Commitment of Eligible Annual Fees Target Eligible Annual Fees and
Annual Total Volume Discount Rate

    For the avoidance of doubt, all examples in Section 1.7.2 of the Contract
shall be correspondingly modified by the amended discount levels and numbers in
this Amendment, but the manner and application of the discount remains
unchanged.

  (ii)   [***].

  6.   Except as other wise modified herein, all terms of the Contract remain in
full force and effect.

Page 3 of 4

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.
IN CONFIDENCE
The parties have executed this Amendment by their authorized signatories as of
the date first written above.

              SIGNED for and on behalf of SUPPLIER   SIGNED for and on behalf of
BT
 
            Virtusa UK Limited        
 
           
Signature
  /s/ Paul Greenan   Signature   /s/ David Cole
 
           
 
           
Name
  Paul Greenan   Name   David Cole
 
           
Position
Company
  Financial Controller   Position
Company   Senior Procurement Manager

Page 4 of 4

 



--------------------------------------------------------------------------------



 



AMENDMENT number 004 dated 31st March 2008
TO
CONTRACT number 678650 (‘Contract’)

     
Between
  (1) British Telecommunications plc (‘ BT’) and  
 
  (2) Virtusa UK Limited (‘the Supplier’)

BT and the Supplier agree that:

•   the Contract is amended as set out below;

•   the estimated value of the Contract remains unchanged; and

•   all other Contract provisions remain unchanged.

Amendment Details:
1. All defined terms, unless otherwise defined in this Amendment, shall have the
meanings given them in the Contract.
2. The Definitions section of the Contract shall be amended so that the
definition of “Work Package” shall read as follows:
“Work Package” means a written request for Services, in the form attached hereto
as Schedule 6, issued by any BT Group Company to the Supplier pursuant to which
the Supplier is to provide Services to such BT Group Company in accordance with
the specifications set forth therein indicated in such request which has been
accepted by both parties as evidenced as follows:
Each party may create binding Work Packages, and amendments or change requests
to such Work Packages, by the electronic approval of documents by e-mail as
follows:
2.1 Work Packages:

  2.1.1   a “Work Package” shall consist of an electronic document submitted to
BT by the Supplier which contains:          (i)   a Supplier Quotation Reference
Number (i.e. VIR_BTGS_CMP_029_V3);

  2.1.2   a Work Package shall be deemed binding and countersigned upon BT’s
issuance of a Purchase Order which references the Supplier Quotation Reference
number.     2.1.3   All Work Package terms and conditions shall be subject to
the terms and conditions of the Contract dated as of 29th March 2007, contract
number 678650, by and between BT and Virtusa UK Limited (“Virtusa”). Other than
any specific terms and conditions agreed by both parties in the Work Package.

 



--------------------------------------------------------------------------------



 



  2.2   Amendments or Change Requests to Work Packages:

  2.2.1   a “Work Package Amendment” shall consist of an amendment electronic
document submitted to BT by the Supplier which references:         (i)   a
Supplier Quotation Reference Number (i.e.
VIR_BTGS_CMP_029_V3);     2.2.2   a Work Package shall be deemed binding and
countersigned upon BT’s Issuance of a Purchase Order which references the
Supplier Quotation Reference number.     2.2.3   All Work Package terms and
conditions shall be subject to the terms and conditions of the Contract dated as
of 29th March 2007, contract number 678650, by and between BT and Virtusa UK
Limited (“Virtusa”). Other than any specific terms and conditions agreed by both
parties in the Work Package.

3.   Except as specifically modified or amended by this Amendment, the terms and
conditions of the Contract shall remain in full force and effect. In the event
of any conflict between the terms and conditions of this Amendment and the
Contract, the terms and conditions of this Amendment shall take precedence over
the Contract.   4.   Capitalized terms used herein but not defined herein shall
have the meanings set forth in the Contract.   5.   Except as other wise
modified herein, all terns of the Contract remain in full force and effect.   6.
  The parties have executed this Amendment try their authorised signatories as
of the date first written above.

                      SIGNED for and on behalf of BT       SIGNED for and on
behalf of the Supplier    
 
                   
Signed
  /s/ Abbi Hewett
 
      Signed   /s/ Paul Greenan 31/03/08
 
   
 
                   
Name
  Abbi Hewett       Name   Paul Greenan    
 
                   
Position
  Buyer       Position   Financial Controller    

 